Exhibit 10.1

 

PURCHASE AGREEMENT

BETWEEN

BEHRINGER HARVARD NORTHPOINT I LP,

a Texas limited partnership

AS SELLER

AND

MEDICAL EDGE HEALTHCARE GROUP, INC.,

a Texas corporation

AS PURCHASER

covering and describing

NORTHPOINT OFFICE BUILDING

in

Dallas County, Texas

 


--------------------------------------------------------------------------------


PURCHASE AGREEMENT

THIS PURCHASE AGREEMENT (this “Agreement”) is entered into as of the Effective
Date (as hereinafter defined) between BEHRINGER HARVARD NORTHPOINT I LP, a Texas
limited partnership (“Seller”), and MEDICAL EDGE HEALTHCARE GROUP, INC., a Texas
corporation (“Purchaser”).


ARTICLE I

PURCHASE AND SALE


1.1           AGREEMENT OF PURCHASE AND SALE.  IN CONSIDERATION OF THEIR
COVENANTS SET FORTH IN THIS AGREEMENT, SELLER AGREES TO SELL TO PURCHASER, AND
PURCHASER AGREES TO PURCHASE FROM SELLER, FOR THE PURCHASE PRICE (AS HEREINAFTER
DEFINED) AND ON THE TERMS AND CONDITIONS SET FORTH HEREIN, THE FOLLOWING:


(A)           ALL OF THE LAND SITUATED IN THE CITY OF DALLAS, THE COUNTY OF
DALLAS AND THE STATE OF TEXAS, DESCRIBED ON EXHIBIT A ATTACHED HERETO AND MADE A
PART HEREOF, TOGETHER WITH ALL RIGHT, TITLE AND INTEREST OF SELLER IN AND TO ALL
BENEFITS, PRIVILEGES, EASEMENTS, TENEMENTS, HEREDITAMENTS AND APPURTENANCES
THEREON OR APPERTAINING THERETO, AND TOGETHER WITH ALL RIGHT, TITLE AND INTEREST
OF SELLER IN AND TO ADJACENT STREETS, ALLEYS AND RIGHTS-OF-WAY (THE “REAL
ESTATE”).


(B)           ALL STRUCTURES, BUILDINGS, IMPROVEMENTS AND FIXTURES, INCLUDING
WITHOUT LIMITATION ALL EQUIPMENT AND APPLIANCES, USED IN CONNECTION WITH THE
OPERATION OR OCCUPANCY THEREOF, SUCH AS HEATING AND AIR-CONDITIONING SYSTEMS AND
FACILITIES USED TO PROVIDE ANY UTILITY SERVICES, PARKING SERVICES,
REFRIGERATION, VENTILATION, TRASH DISPOSAL OR OTHER SERVICES OWNED BY SELLER AND
LOCATED ON THE REAL ESTATE (“IMPROVEMENTS”).


(C)           ALL PERSONAL PROPERTY OWNED BY SELLER LOCATED ON OR IN THE REAL
ESTATE OR IMPROVEMENTS AND USED IN CONNECTION WITH THE OPERATION AND MAINTENANCE
OF THE REAL ESTATE OR IMPROVEMENTS (“PERSONAL PROPERTY”).


(D)           SELLER’S INTEREST IN ALL LEASES AND OTHER AGREEMENTS TO OCCUPY THE
REAL ESTATE AND/OR THE IMPROVEMENTS, OR ANY PORTION THEREOF, AS AMENDED FROM
TIME TO TIME, IN EFFECT ON THE DATE OF CLOSING, AS HEREINAFTER DEFINED (ALL SUCH
LEASES AND AGREEMENTS BEING SOMETIMES COLLECTIVELY REFERRED TO HEREIN AS
“LEASES”).


(E)           ALL INTANGIBLE PROPERTY OWNED BY SELLER AND USED IN CONNECTION
WITH THE REAL ESTATE, IMPROVEMENTS AND PERSONAL PROPERTY, INCLUDING
SPECIFICALLY, WITHOUT LIMITATION, ALL RIGHT, TITLE AND INTEREST OF SELLER IN AND
TO THE FOLLOWING: (I) ALL TRADEMARKS AND TRADE NAMES USED IN CONNECTION WITH ANY
PART OF THE REAL ESTATE AND IMPROVEMENTS (SPECIFICALLY EXCLUDING, HOWEVER, THE
NAME “BEHRINGER HARVARD”, ANY DERIVATIVE THEREOF OR ANY NAME WHICH INCLUDES THE
WORDS “BEHRINGER HARVARD” OR ANY DERIVATIVE THEREOF), (II) ALL PLANS AND
SPECIFICATIONS, IF ANY, IN THE POSSESSION OF SELLER WHICH WERE PREPARED IN
CONNECTION WITH THE CONSTRUCTION OF ANY OF THE IMPROVEMENTS, (III) ALL LICENSES,
PERMITS AND WARRANTIES NOW IN EFFECT WITH RESPECT TO THE REAL ESTATE,
IMPROVEMENTS AND PERSONAL PROPERTY, AND (IV) ALL PROPERTY DOCUMENTS (AS
HEREINAFTER DEFINED) IN EFFECT AT CLOSING AND ANY OTHER CONTRACTS TO BE ASSIGNED
TO PURCHASER IN ACCORDANCE WITH THIS AGREEMENT THAT IN ANY WAY RELATE TO THE
PROPERTY (AS HEREINAFTER DEFINED), INCLUDING WITHOUT LIMITATION ALL RIGHTS OF
SELLER RELATING TO EQUIPMENT OR PROPERTY LOCATED UPON THE REAL ESTATE OR
IMPROVEMENTS, WHICH WILL SURVIVE CLOSING (“INTANGIBLE PROPERTY”).


1.2           PROPERTY DEFINED.  THE REAL ESTATE, IMPROVEMENTS, PERSONAL
PROPERTY, LEASES AND INTANGIBLE PROPERTY ARE SOMETIMES COLLECTIVELY REFERRED TO
HEREIN AS THE “PROPERTY”.

1


--------------------------------------------------------------------------------





1.3           PERMITTED EXCEPTIONS.  THE PROPERTY SHALL BE CONVEYED SUBJECT TO
THE MATTERS WHICH ARE, OR ARE DEEMED TO BE, PERMITTED EXCEPTIONS PURSUANT TO
ARTICLE II HEREOF (HEREIN REFERRED TO COLLECTIVELY AS THE “PERMITTED
EXCEPTIONS”).


1.4           PURCHASE PRICE.  THE PURCHASE PRICE FOR THE PROPERTY SHALL BE SIX
MILLION TWO HUNDRED FIFTY THOUSAND AND NO/100 DOLLARS ($6,250,000.00) (“PURCHASE
PRICE”).


1.5           PAYMENT OF PURCHASE PRICE.  THE PURCHASE PRICE, AS INCREASED OR
DECREASED BY PRORATIONS AND ADJUSTMENTS AS HEREIN PROVIDED, SHALL BE PAYABLE IN
FULL AT CLOSING IN CASH BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FEDERAL FUNDS
TO A BANK ACCOUNT DESIGNATED BY SELLER IN WRITING TO PURCHASER PRIOR TO THE
CLOSING.


1.6           EARNEST MONEY.  SIMULTANEOUSLY WITH THE EXECUTION AND DELIVERY OF
THIS AGREEMENT, PURCHASER IS DEPOSITING WITH REPUBLIC TITLE OF TEXAS, INC. (THE
“ESCROW AGENT” OR “TITLE COMPANY”), HAVING ITS OFFICE AT 2626 HOWELL STREET,
10TH FLOOR, DALLAS, TEXAS 75204, ATTENTION: MELVIN MORGAN, THE SUM OF FIFTY
THOUSAND AND NO/100 DOLLARS ($50,000.00) (THE “EARNEST MONEY”) IN GOOD FUNDS,
EITHER BY CERTIFIED BANK OR CASHIER’S CHECK OR BY FEDERAL WIRE TRANSFER.  THE
ESCROW AGENT SHALL HOLD THE EARNEST MONEY IN AN INTEREST-BEARING ACCOUNT IN
ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS AGREEMENT.  ALL INTEREST
ACCRUING ON SUCH SUM SHALL BECOME A PART OF THE EARNEST MONEY AND SHALL BE
DISTRIBUTED AS EARNEST MONEY IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT. 
UPON THE LATTER OF (A) THE EXPIRATION OF THE INSPECTION PERIOD (AS HEREINAFTER
DEFINED), OR (B) PURCHASER’S RECEIPT OF THE CENTEX HOMES ESTOPPEL CERTIFICATE
(AS HEREINAFTER DEFINED), ESCROW AGENT SHALL RELEASE THE EARNEST MONEY TO
SELLER, IT BEING AGREED THAT AT CLOSING SELLER SHALL APPLY THE EARNEST MONEY
TOWARDS PAYMENT OF THE PURCHASE PRICE.


1.7           INDEPENDENT CONTRACT CONSIDERATION.  UPON THE EFFECTIVE DATE,
PURCHASER SHALL DELIVER TO SELLER A CHECK IN THE AMOUNT OF FIFTY DOLLARS
($50.00) (THE “INDEPENDENT CONTRACT CONSIDERATION”), WHICH AMOUNT SELLER AND
PURCHASER HEREBY ACKNOWLEDGE AND AGREE HAS BEEN BARGAINED FOR AND AGREED TO AS
CONSIDERATION FOR SELLER’S EXECUTION AND DELIVERY OF THIS AGREEMENT.  THE
INDEPENDENT CONTRACT CONSIDERATION IS IN ADDITION TO AND INDEPENDENT OF ANY
OTHER CONSIDERATION OR PAYMENT PROVIDED FOR IN THIS AGREEMENT AND IS
NONREFUNDABLE IN ALL EVENTS.


ARTICLE II

TITLE AND SURVEY


2.1           TITLE COMMITMENT.  AS SOON AFTER THE EFFECTIVE DATE AS REASONABLY
PRACTICABLE THROUGH THE USE OF GOOD FAITH EFFORTS BY SELLER, SELLER SHALL CAUSE
THE TITLE COMPANY TO DELIVER TO PURCHASER, AT SELLER’S EXPENSE, (A) A TITLE
COMMITMENT (“COMMITMENT”) FOR AN OWNER’S POLICY OF TITLE INSURANCE, ON THE
STANDARD FORM PROMULGATED BY THE TEXAS STATE BOARD OF INSURANCE, ISSUED BY THE
TITLE COMPANY IN THE AMOUNT OF THE PURCHASE PRICE, AND (B) LEGIBLE COPIES OF ALL
INSTRUMENTS REFERENCED IN SCHEDULE B AND SCHEDULE C OF THE COMMITMENT.


2.2           SURVEY.  AS SOON AFTER THE EFFECTIVE DATE AS REASONABLY
PRACTICABLE THROUGH THE USE OF GOOD FAITH EFFORTS BY SELLER, SELLER SHALL CAUSE
TO BE DELIVERED TO PURCHASER, AT SELLER’S EXPENSE, A SURVEY (“SURVEY”) OF THE
REAL ESTATE AND IMPROVEMENTS, CERTIFIED TO HAVE BEEN MADE IN ACCORDANCE WITH
ALTA/ACSM STANDARDS ON OR AFTER THE DATE OF THIS AGREEMENT BY A LAND SURVEYOR
REGISTERED IN THE STATE OF TEXAS.


2.3           REVIEW OF COMMITMENT AND SURVEY.  PURCHASER SHALL HAVE FIFTEEN
(15) DAYS (THE “TITLE REVIEW PERIOD”) AFTER THE RECEIPT OF THE LAST OF THE
COMMITMENT, LEGIBLE COPIES OF ALL INSTRUMENTS REFERRED TO IN SCHEDULE B AND
SCHEDULE C THEREOF, AND THE SURVEY TO NOTIFY SELLER IN WRITING OF SUCH
OBJECTIONS AS

2


--------------------------------------------------------------------------------





PURCHASER MAY HAVE TO ANYTHING CONTAINED IN THE COMMITMENT OR THE SURVEY;
PROVIDED, HOWEVER, THAT PURCHASER SHALL NOT HAVE THE RIGHT TO OBJECT TO ANY
PERMITTED EXCEPTIONS DESCRIBED IN SECTION 2.5 BELOW.  IF PURCHASER FAILS TO
OBJECT IN WRITING TO ANY ITEM CONTAINED IN THE COMMITMENT OR THE SURVEY DURING
THE TITLE REVIEW PERIOD, PURCHASER SHALL BE DEEMED TO HAVE WAIVED ITS RIGHT TO
OBJECT TO SUCH ITEM, AND SUCH ITEM SHALL THEREAFTER BE DEEMED A PERMITTED
EXCEPTION.  IN THE EVENT THAT PURCHASER OBJECTS TO ANY ITEM CONTAINED IN THE
COMMITMENT OR THE SURVEY WITHIN THE TITLE REVIEW PERIOD (SUCH ITEMS BEING HEREIN
REFERRED TO AS “TITLE DEFECTS”), SELLER SHALL NOTIFY PURCHASER IN WRITING WITHIN
FIVE (5) DAYS FOLLOWING THE DATE OF PURCHASER’S NOTICE OF SUCH TITLE DEFECTS
(THE “CURE PERIOD”) THAT EITHER (A) THE TITLE DEFECTS HAVE BEEN, OR WILL BE AT
OR PRIOR TO CLOSING, REMOVED FROM THE COMMITMENT OR THE SURVEY, AS THE CASE MAY
BE, OR (B) SELLER HAS FAILED TO ARRANGE TO HAVE THE TITLE DEFECTS REMOVED.
NOTWITHSTANDING ANYTHING CONTAINED IN THIS AGREEMENT TO THE CONTRARY, SELLER
SHALL HAVE NO OBLIGATION WHATSOEVER TO EXPEND OR AGREE TO EXPEND ANY FUNDS, TO
UNDERTAKE OR AGREE TO UNDERTAKE ANY OBLIGATIONS OR OTHERWISE TO CURE OR AGREE TO
CURE ANY TITLE OR SURVEY OBJECTIONS, AND SELLER SHALL NOT BE DEEMED TO HAVE ANY
OBLIGATION TO CURE UNLESS SELLER EXPRESSLY UNDERTAKES SUCH AN OBLIGATION BY
WRITTEN NOTICE TO OR WRITTEN AGREEMENT WITH PURCHASER GIVEN OR ENTERED INTO ON
OR PRIOR TO THE EXPIRATION OF THE CURE PERIOD; PROVIDED, HOWEVER, THAT SELLER
SHALL PAY OR DISCHARGE ANY LIEN OR ENCUMBRANCE ARISING AFTER THE DATE HEREOF AND
VOLUNTARILY CREATED OR ASSUMED BY SELLER AND NOT CREATED BY OR RESULTING FROM
THE ACTS OF PURCHASER OR OTHER PARTIES NOT RELATED TO SELLER.


2.4           FAILURE TO CURE TITLE DEFECTS.  IF UPON THE EXPIRATION OF THE CURE
PERIOD SELLER HAS NOT NOTIFIED PURCHASER THAT SELLER HAS ARRANGED TO HAVE THE
TITLE DEFECTS REMOVED, THEN PURCHASER MAY ELECT (WHICH ELECTION MUST BE MADE IN
WRITING WITHIN TEN (10) DAYS FOLLOWING EXPIRATION OF THE CURE PERIOD) EITHER: 
(A) TO TERMINATE THIS AGREEMENT, IN WHICH EVENT THE EARNEST MONEY SHALL BE
RETURNED TO PURCHASER AS PURCHASER’S SOLE REMEDY HEREUNDER; OR (B) TO TAKE TITLE
AS IT THEN IS.  IF PURCHASER DOES NOT, WITHIN TEN (10) DAYS AFTER THE EXPIRATION
OF THE CURE PERIOD, SEND WRITTEN NOTICE TO SELLER OF ITS ELECTION TO TERMINATE
THIS AGREEMENT PURSUANT TO CLAUSE (A) OF THE PRECEDING SENTENCE, THEN: (X) 
PURCHASER SHALL BE DEEMED TO HAVE ELECTED TO TAKE TITLE SUBJECT TO ANY AND ALL
TITLE DEFECTS, WITHOUT ANY REDUCTION IN THE PURCHASE PRICE; (Y) ALL TITLE
DEFECTS NOT REMOVED FROM THE COMMITMENT OR THE SURVEY WILL THENCEFORTH BE DEEMED
PERMITTED EXCEPTIONS; AND (Z) THIS AGREEMENT SHALL REMAIN IN FULL FORCE AND
EFFECT.


2.5           OTHER PERMITTED EXCEPTIONS.  IN ADDITION TO THOSE MATTERS SHOWN IN
THE COMMITMENT AND THE SURVEY WHICH BECOME PERMITTED EXCEPTIONS PURSUANT TO
SECTION 2.4 ABOVE, THE FOLLOWING SHALL ALSO BE DEEMED TO BE PERMITTED
EXCEPTIONS: (A) THE LEASES; (B) TAXES AND STANDBY FEES FOR THE YEAR IN WHICH
CLOSING OCCURS;  (C) LIENS AND ENCUMBRANCES ARISING AFTER THE DATE HEREOF TO
WHICH PURCHASER CONSENTS IN WRITING; AND (D) ANY LIENS OR ENCUMBRANCES OF A
DEFINITE OR ASCERTAINABLE AMOUNT, PROVIDED THAT SELLER CAUSES SUCH LIENS OR
ENCUMBRANCES TO BE INSURED AROUND SUCH THAT SAME DO NOT APPEAR AS AN EXCEPTION
IN THE OWNER’S TITLE INSURANCE POLICY ISSUED TO PURCHASER PURSUANT TO THE
COMMITMENT.


2.6           OWNER TITLE POLICY.  SUBJECT TO THE PROVISIONS OF SECTION 2.4, ON
THE CLOSING DATE SELLER SHALL CAUSE THE TITLE COMPANY TO ISSUE AN OWNER’S TITLE
INSURANCE POLICY AT SELLER’S COST INSURING FEE SIMPLE TITLE IN PURCHASER AS OF
THE CLOSING DATE, IN ACCORDANCE WITH THE COMMITMENT, SUBJECT ONLY TO THE
PERMITTED EXCEPTIONS; PROVIDED, HOWEVER, THAT SELLER SHALL HAVE NO OBLIGATION TO
PAY ANYTHING OTHER THAN THE BASIC PREMIUM FOR SUCH TITLE INSURANCE POLICY.  IF
PURCHASER DESIRES TO OBTAIN A MODIFICATION OF THE “SURVEY EXCEPTION” OR OTHER
MODIFICATION OR ENDORSEMENT, SAME SHALL BE AT THE SOLE EXPENSE OF PURCHASER.


2.7           EXPIRATION OF INSPECTION PERIOD.  IT IS THE INTENT OF THE PARTIES
THAT PURCHASER’S RIGHT TO TERMINATE THIS AGREEMENT PURSUANT TO SECTION 2.4(A)
SHALL EXPIRE UPON THE EXPIRATION OF THE INSPECTION PERIOD, NOTWITHSTANDING THAT
THE TITLE REVIEW PERIOD, THE CURE PERIOD OR ANY ELECTION PERIOD MAY EXTEND
BEYOND THE EXPIRATION OF THE INSPECTION PERIOD.  ACCORDINGLY, NOTWITHSTANDING
ANYTHING CONTAINED HEREIN TO THE CONTRARY, IF PURCHASER HAS NOT TERMINATED THIS
AGREEMENT PURSUANT TO SECTION 2.4(A) PRIOR TO THE EXPIRATION OF THE INSPECTION
PERIOD, THEN PURCHASER SHALL NO LONGER HAVE ANY RIGHT TO TERMINATE THIS
AGREEMENT UNDER SECTION 2.4(A), AND IN SUCH EVENT PURCHASER SHALL BE BOUND TO
ACCEPT TITLE TO THE PROPERTY

3


--------------------------------------------------------------------------------





WITHOUT ANY REDUCTION IN THE PURCHASE PRICE AND WITH THE TITLE DEFECTS NOT
REMOVED FROM THE COMMITMENT BEING DEEMED PERMITTED EXCEPTIONS; PROVIDED,
HOWEVER, THAT PURCHASER MAY, AFTER EXPIRATION OF THE INSPECTION PERIOD, OBJECT
TO NEW TITLE DEFECTS AS SET FORTH IN SECTION 2.8 BELOW.


2.8           NEW TITLE DEFECTS.  IN THE EVENT THAT, AFTER THE EXPIRATION OF THE
INSPECTION PERIOD AND PRIOR TO CLOSING, A REVISION OF SCHEDULE B TO THE TITLE
COMMITMENT OR THE SURVEY REVEALS AN ADVERSE MATTER OBJECTIONABLE TO PURCHASER
THAT WAS NOT DISCLOSED TO PURCHASER PRIOR TO THE EXPIRATION OF THE INSPECTION
PERIOD AND IS NOT A PERMITTED EXCEPTION (A “NEW TITLE DEFECT”), PURCHASER SHALL
HAVE TEN (10) DAYS AFTER SUCH MATTER IS DISCLOSED TO PURCHASER TO SEND WRITTEN
NOTICE TO SELLER OF SUCH NEW TITLE DEFECT (IT BEING AGREED THAT IF PURCHASER
FAILS TO OBJECT TO THE NEW TITLE DEFECT WITHIN SUCH TEN (10) DAY PERIOD, THEN
SUCH NEW TITLE DEFECT SHALL THEREAFTER BE DEEMED A PERMITTED EXCEPTION).  SELLER
SHALL NOTIFY PURCHASER IN WRITING WITHIN FIVE (5) DAYS FOLLOWING THE DATE OF
PURCHASER’S NOTICE OF SUCH NEW TITLE DEFECT (THE “NEW TITLE DEFECT CURE PERIOD”)
THAT EITHER (A) THE NEW TITLE DEFECT HAS BEEN, OR WILL BE AT OR PRIOR TO
CLOSING, REMOVED FROM THE COMMITMENT OR THE SURVEY, AS THE CASE MAY BE, OR (B)
SELLER HAS FAILED TO ARRANGE TO HAVE THE NEW TITLE DEFECT REMOVED.  IF, UPON THE
EXPIRATION OF THE NEW TITLE DEFECT CURE PERIOD, SELLER HAS NOT NOTIFIED
PURCHASER THAT SELLER HAS ARRANGED TO HAVE THE NEW TITLE DEFECT REMOVED, THEN
PURCHASER MAY ELECT (WHICH ELECTION MUST BE MADE IN WRITING WITHIN FIVE (5) DAYS
FOLLOWING EXPIRATION OF THE NEW TITLE DEFECT CURE PERIOD) EITHER:  (I) TO
TERMINATE THIS AGREEMENT AS PURCHASER’S SOLE REMEDY HEREUNDER (IN WHICH EVENT
THE EARNEST MONEY SHALL BE RETURNED TO PURCHASER); OR (II) TO TAKE TITLE SUBJECT
TO THE PERMITTED EXCEPTIONS AND THE NEW TITLE DEFECT.  IF PURCHASER DOES NOT,
WITHIN FIVE (5) DAYS AFTER THE EXPIRATION OF THE NEW TITLE DEFECT CURE PERIOD,
SEND WRITTEN NOTICE TO SELLER OF ITS ELECTION TO TERMINATE THIS AGREEMENT
PURSUANT TO CLAUSE (I) OF THE PRECEDING SENTENCE, THEN (X) PURCHASER SHALL BE
DEEMED TO HAVE ELECTED TO TAKE TITLE SUBJECT TO THE PERMITTED EXCEPTIONS AND THE
NEW TITLE DEFECT WITHOUT ANY REDUCTION IN THE PURCHASE PRICE; (Y) THE NEW TITLE
DEFECT WILL THENCEFORTH BE DEEMED A PERMITTED EXCEPTION; AND (Z) THIS AGREEMENT
SHALL REMAIN IN FULL FORCE AND EFFECT.


ARTICLE III

INSPECTION PERIOD


3.1           PROPERTY DOCUMENTS.  AS SOON AFTER THE EFFECTIVE DATE AS
REASONABLY PRACTICABLE THROUGH THE USE OF GOOD FAITH EFFORTS BY SELLER, SELLER
SHALL DELIVER OR MAKE AVAILABLE TO PURCHASER AT THE PROPERTY OR AT SELLER’S
OFFICE THE DOCUMENTS DESCRIBED ON EXHIBIT B AND EXHIBIT B-1 (THE “PROPERTY
DOCUMENTS”) ATTACHED HERETO AND MADE A PART HEREOF FOR ALL PURPOSES.  PURCHASER
SHALL, IF REQUESTED BY SELLER, EXECUTE INSTRUMENTS ACKNOWLEDGING RECEIPT OF THE
PROPERTY DOCUMENTS OR ANY OTHER DOCUMENT DELIVERED OR MADE AVAILABLE TO
PURCHASER IN CONNECTION WITH THE TRANSACTION CONTEMPLATED HEREBY.  DURING THE
INSPECTION PERIOD (AS HEREINAFTER DEFINED), PURCHASER MAY INSPECT THE PROPERTY
DOCUMENTS DURING NORMAL BUSINESS HOURS AND MAY PHOTOCOPY SAME AT PURCHASER’S
EXPENSE.  NOTWITHSTANDING THE FOREGOING PROVISIONS, SELLER SHALL NOT BE
OBLIGATED TO DELIVER TO PURCHASER ANY REPORT DESCRIBED IN EXHIBIT B IF THE TERMS
OF SUCH REPORT RESTRICT SELLER FROM DOING SO.  WITH RESPECT TO ANY ENVIRONMENTAL
REPORT OR OTHER REPORT DESCRIBED IN EXHIBIT B WHICH SELLER DELIVERS TO
PURCHASER, PURCHASER UNDERSTANDS AND AGREES THAT (A) SUCH REPORT SHALL BE
DELIVERED TO PURCHASER FOR GENERAL INFORMATION PURPOSES ONLY, (B) PURCHASER
SHALL NOT HAVE ANY RIGHT TO RELY ON ANY REPORT RECEIVED FROM SELLER AND WILL NOT
RELY THEREON, BUT RATHER WILL RELY ON INSPECTIONS AND REPORTS PERFORMED BY OR ON
BEHALF OF PURCHASER, AND (C) SELLER SHALL HAVE ABSOLUTELY NO LIABILITY FOR ANY
INACCURACY IN OR OMISSION FROM ANY REPORT WHICH IT DELIVERS TO PURCHASER.


3.2           RIGHT OF INSPECTION.  DURING THE PERIOD BEGINNING ON THE EFFECTIVE
DATE AND ENDING AT 5 P.M., DALLAS, TEXAS TIME, ON THE FORTY-FIFTH (45TH) DAY
THEREAFTER (THE “INSPECTION PERIOD”), PURCHASER AND ITS REPRESENTATIVES
(INCLUDING PURCHASER’S ARCHITECTS, ENGINEERS AND CONSULTANTS) SHALL HAVE THE
RIGHT TO EXAMINE THE PROPERTY DOCUMENTS AND TO MAKE A PHYSICAL INSPECTION OF THE
PROPERTY (INCLUDING THE RIGHT TO CONDUCT SUCH SOIL, ENGINEERING, ENVIRONMENTAL,
HAZARDOUS OR TOXIC MATERIAL, NOISE POLLUTION, SEISMIC OR

4


--------------------------------------------------------------------------------





OTHER PHYSICAL TEST, STUDY OR INVESTIGATION AS PURCHASER MAY DESIRE).  IN THIS
REGARD, PURCHASER AND ITS AUTHORIZED AGENTS AND REPRESENTATIVES SHALL BE
ENTITLED TO ENTER UPON THE PROPERTY AT ALL REASONABLE TIMES DURING THE
INSPECTION PERIOD, UPON REASONABLE PRIOR ORAL OR WRITTEN NOTICE TO SELLER AND
WHILE ACCOMPANIED BY A REPRESENTATIVE OF SELLER, SUBJECT TO THE RIGHTS OF
TENANTS OF THE PROPERTY.  ALL INSPECTIONS SHALL OCCUR AT REASONABLE TIMES AGREED
UPON BY SELLER AND PURCHASER AND SHALL BE CONDUCTED SO AS NOT TO UNREASONABLY
INTERFERE WITH USE OF THE PROPERTY BY SELLER OR TENANTS OF THE PROPERTY. 
PURCHASER SHALL INDEMNIFY, DEFEND AND HOLD SELLER AND THE PROPERTY HARMLESS OF
AND FROM ANY AND ALL LOSSES, LIABILITIES, COSTS, EXPENSES (INCLUDING, WITHOUT
LIMITATION, REASONABLE ATTORNEYS’ FEES AND COSTS OF COURT), DAMAGES, LIENS,
CLAIMS (INCLUDING, WITHOUT LIMITATION, MECHANICS’ OR MATERIALMEN’S LIENS OR
CLAIMS OF LIENS), ACTIONS AND CAUSES OF ACTIONS ARISING FROM OR RELATING TO
PURCHASER (OR PURCHASER’S AGENTS, EMPLOYEES OR REPRESENTATIVES) ENTERING UPON
THE PROPERTY TO TEST, STUDY, INVESTIGATE OR INSPECT THE SAME OR ANY PART
THEREOF, WHETHER PURSUANT TO THIS SECTION 3.2 OR OTHERWISE, EXCEPT TO THE EXTENT
ARISING SOLELY FROM THE NEGLIGENCE OF SELLER.  THE FOREGOING INDEMNITY OF
PURCHASER SHALL EXPRESSLY SURVIVE THE CLOSING OR THE EARLIER TERMINATION OF THIS
AGREEMENT.


3.3           RIGHT OF TERMINATION.  SELLER AGREES THAT IN THE EVENT PURCHASER
DETERMINES, IN ITS SOLE DISCRETION, THAT THE PROPERTY IS NOT SUITABLE FOR ITS
PURPOSES, THEN PURCHASER SHALL HAVE THE RIGHT (“PURCHASER’S TERMINATION RIGHT”)
TO TERMINATE THIS AGREEMENT.  PURCHASER’S TERMINATION RIGHT SHALL BE EXERCISABLE
ONLY BY SENDING WRITTEN NOTICE OF TERMINATION (THE “NOTICE OF TERMINATION”) TO
SELLER PRIOR TO THE EXPIRATION OF THE INSPECTION PERIOD.  IN THE EVENT THAT
PURCHASER TIMELY EXERCISES PURCHASER’S TERMINATION RIGHT, THIS AGREEMENT SHALL
TERMINATE AND THE EARNEST MONEY SHALL BE RETURNED TO PURCHASER.  IF PURCHASER
FAILS TO SEND SELLER A NOTICE OF TERMINATION PRIOR TO THE EXPIRATION OF THE
INSPECTION PERIOD, PURCHASER SHALL BE DEEMED TO HAVE APPROVED THE PROPERTY AND
THE PROPERTY DOCUMENTS IN ALL RESPECTS AND PURCHASER’S TERMINATION RIGHT SHALL
AUTOMATICALLY AND IRREVOCABLY EXPIRE.


3.4           PAYMENT OF CERTAIN EXPENSES UPON TERMINATION.  NOTWITHSTANDING
ANYTHING CONTAINED IN THIS AGREEMENT TO THE CONTRARY, IN THE EVENT THAT
PURCHASER EXERCISES PURCHASER’S TERMINATION RIGHT, PURCHASER SHALL BE
RESPONSIBLE FOR PAYMENT OF ANY ESCROW COSTS CHARGED BY THE TITLE COMPANY IN
CONNECTION WITH THIS AGREEMENT.


ARTICLE IV

CLOSING


4.1           TIME AND PLACE.  THE CONSUMMATION OF THE PURCHASE AND SALE OF THE
PROPERTY (“CLOSING”) SHALL TAKE PLACE AT THE OFFICE OF THE TITLE COMPANY ON A
DATE (THE “CLOSING DATE”) MUTUALLY AGREED UPON BY THE PARTIES, BUT NOT LATER
THAN THE EARLIER OF:  (A) FIFTEEN (15) DAYS AFTER THE EXPIRATION OF THE
INSPECTION PERIOD, OR (B) DECEMBER 31, 2006.  AT CLOSING, SELLER AND PURCHASER
SHALL PERFORM THE OBLIGATIONS SET FORTH IN, RESPECTIVELY, SECTION 4.2 AND
SECTION 4.3 BELOW, THE PERFORMANCE OF WHICH OBLIGATIONS SHALL BE CONCURRENT
CONDITIONS.


4.2           SELLER’S OBLIGATIONS AT CLOSING.  AT CLOSING, SELLER SHALL:


(A)           DELIVER TO PURCHASER A SPECIAL WARRANTY DEED (THE “DEED”) IN THE
FORM OF EXHIBIT C ATTACHED HERETO AND MADE A PART HEREOF FOR ALL PURPOSES,
EXECUTED AND ACKNOWLEDGED BY SELLER AND IN RECORDABLE FORM, IT BEING AGREED THAT
THE CONVEYANCE EFFECTED BY THE DEED SHALL BE SUBJECT TO THE PERMITTED
EXCEPTIONS;


(B)           DELIVER TO PURCHASER A BILL OF SALE IN THE FORM OF EXHIBIT D
ATTACHED HERETO AND MADE A PART HEREOF FOR ALL PURPOSES (THE “BILL OF SALE”)
EXECUTED BY SELLER;

5


--------------------------------------------------------------------------------





(C)           JOIN WITH PURCHASER IN THE EXECUTION OF AN ASSIGNMENT OF LEASES
AND SECURITY DEPOSITS IN THE FORM OF EXHIBIT E ATTACHED HERETO AND MADE A PART
HEREOF FOR ALL PURPOSES;


(D)           JOIN WITH PURCHASER IN THE EXECUTION OF AN ASSIGNMENT AND
ASSUMPTION OF INTANGIBLE PROPERTY AND OTHER RIGHTS IN THE FORM OF EXHIBIT F
ATTACHED HERETO AND MADE A PART HEREOF FOR ALL PURPOSES;


(E)           JOIN WITH PURCHASER IN THE EXECUTION OF LETTERS TO TENANTS AT THE
REAL ESTATE IN THE FORM OF EXHIBIT G ATTACHED HERETO AND MADE A PART HEREOF FOR
ALL PURPOSES;


(F)            DELIVER TO PURCHASER AN AFFIDAVIT SWORN BY AN OFFICER OF SELLER
IN THE FORM OF EXHIBIT H ATTACHED HERETO AND MADE A PART HEREOF FOR ALL PURPOSES
(THE “FIRPTA AFFIDAVIT”), OR IN SUCH OTHER FORM AS MAY BE PRESCRIBED BY FEDERAL
REGULATIONS;


(G)           DELIVER TO PURCHASER (I) THE CENTEX HOMES ESTOPPEL CERTIFICATE (AS
HEREINAFTER DEFINED), IF OBTAINED BY SELLER; AND (II)  THE FRESH MARKET DELI
ESTOPPEL CERTIFICATE (AS HEREINAFTER DEFINED) OR, IF SELLER ELECTS, A SELLER’S
CERTIFICATION IN LIEU THEREOF (AS DESCRIBED IN SECTION 5.4 HEREOF).


(H)           DELIVER TO PURCHASER THE CERTIFICATE IN THE FORM OF EXHIBIT L
ATTACHED HERETO AND MADE A PART HEREOF FOR ALL PURPOSES (“SELLER’S UPDATED
CERTIFICATE”), SUBJECT TO THE PROVISIONS OF SECTION 5.6; AND


(I)            DELIVER TO PURCHASER POSSESSION OF THE PROPERTY.


4.3           PURCHASER’S OBLIGATIONS AT CLOSING.  AT CLOSING, PURCHASER SHALL:


(A)           PAY TO SELLER THE PURCHASE PRICE IN CASH OR IMMEDIATELY AVAILABLE
FUNDS, IT BEING AGREED THAT THE EARNEST MONEY SHALL BE DELIVERED TO SELLER AT
CLOSING AND APPLIED TOWARDS PAYMENT OF THE PURCHASE PRICE.


(B)           JOIN WITH SELLER IN EXECUTION OF THE INSTRUMENTS DESCRIBED IN
SECTIONS 4.2(C), 4.2(D), AND 4.2(F);


(C)           DELIVER TO SELLER AN AGREEMENT REGARDING DISCLAIMERS IN THE FORM
OF EXHIBIT I ATTACHED HERETO AND MADE A PART HEREOF FOR ALL PURPOSES EXECUTED BY
PURCHASER AND COUNSEL FOR PURCHASER;


(D)           DELIVER TO SELLER A COPY OF ANY ENVIRONMENTAL REPORT OR
ENGINEERING OR STRUCTURAL REPORT OBTAINED BY PURCHASER WITH RESPECT TO THE
PROPERTY (UNLESS THE TERMS OF ANY SUCH REPORT RESTRICT PURCHASER FROM DOING SO);
AND


(E)           DELIVER TO SELLER SUCH EVIDENCE AS SELLER’S COUNSEL AND/OR THE
TITLE COMPANY MAY REASONABLY REQUIRE AS TO THE AUTHORITY OF THE PERSON OR
PERSONS EXECUTING DOCUMENTS ON BEHALF OF PURCHASER.


4.4           PRORATIONS.  THE FOLLOWING ADJUSTMENTS TO THE PURCHASE PRICE PAID
HEREUNDER SHALL BE MADE BETWEEN SELLER AND PURCHASER AND SHALL BE PRORATED (AS
APPLICABLE) ON A PER DIEM BASIS AS IF PURCHASER OWNED THE PROPERTY FOR THE
ENTIRE DAY ON THE CLOSING DATE:


(A)           ALL REAL ESTATE TAXES AND INSTALLMENTS OF SPECIAL ASSESSMENTS DUE
AND PAYABLE IN THE CALENDAR YEAR OF CLOSING.  ALL OTHER INSTALLMENTS OF SPECIAL
ASSESSMENTS NOT YET DUE AND PAYABLE SHALL BE PAID BY PURCHASER.  IF AT THE TIME
OF CLOSING THE TAX RATE OR THE ASSESSED VALUATION FOR THE CURRENT YEAR

6


--------------------------------------------------------------------------------





HAS NOT YET BEEN FIXED, TAXES SHALL BE PRORATED BASED UPON THE TAX RATE AND THE
ASSESSED VALUATION ESTABLISHED FOR THE PREVIOUS TAX YEAR; PROVIDED, HOWEVER,
THAT SELLER AND PURCHASER AGREE THAT TO THE EXTENT THE ACTUAL TAXES FOR THE
CURRENT YEAR DIFFER FROM THE AMOUNT SO APPORTIONED AT CLOSING, THE PARTIES
HERETO WILL MAKE ALL NECESSARY ADJUSTMENTS BY APPROPRIATE PAYMENTS BETWEEN
THEMSELVES FOLLOWING THE CLOSING, AND THIS PROVISION SHALL SURVIVE CLOSING.


(B)           CURRENT RENTS, ADVANCE RENTALS (BUT ONLY TO THE EXTENT ACTUALLY
RECEIVED BY SELLER) AND OTHER INCOME FROM THE PROPERTY SHALL BE PRORATED BETWEEN
SELLER AND PURCHASER AT CLOSING BASED UPON SUCH AMOUNTS ACTUALLY COLLECTED BY
SELLER AS OF THE CLOSING DATE.  RENT WHICH IS UNPAID OR DELINQUENT AS OF THE
CLOSING DATE SHALL NOT BE PRORATED, BUT SUCH UNPAID OR DELINQUENT RENT COLLECTED
AFTER THE CLOSING DATE SHALL BE DELIVERED AS FOLLOWS: (I) IF SELLER COLLECTS ANY
UNPAID OR DELINQUENT RENT AFTER THE CLOSING DATE, SELLER SHALL DELIVER TO
PURCHASER ANY SUCH RENT RELATING TO THE CLOSING DATE AND ANY PERIOD THEREAFTER
WITHIN FIFTEEN (15) DAYS AFTER THE RECEIPT THEREOF, AND (II) IF PURCHASER
COLLECTS ANY UNPAID OR DELINQUENT RENT AFTER THE CLOSING DATE, PURCHASER SHALL
DELIVER TO SELLER ANY SUCH RENT RELATING TO THE PERIOD PRIOR TO THE CLOSING DATE
WITHIN FIFTEEN (15) DAYS AFTER THE RECEIPT THEREOF.  SELLER AND PURCHASER AGREE
THAT (A) ALL RENT RECEIVED BY SELLER AFTER THE CLOSING DATE SHALL BE APPLIED
FIRST TO DELINQUENT RENTALS, IF ANY, IN THE ORDER OF THEIR MATURITY, AND THEN TO
CURRENT RENTALS, AND (B) ALL RENT RECEIVED BY PURCHASER AFTER THE CLOSING DATE
SHALL BE APPLIED FIRST TO CURRENT RENTALS AND THEN TO DELINQUENT RENTALS, IF
ANY, IN INVERSE ORDER OF MATURITY.  PURCHASER WILL MAKE A GOOD FAITH EFFORT
AFTER CLOSING TO COLLECT ALL RENTS (INCLUDING WITHOUT LIMITATION THE PASS
THROUGH EXPENSES AND PERCENTAGE RENTS DESCRIBED IN SECTION 4.4(C) BELOW) IN THE
USUAL COURSE OF PURCHASER’S OPERATION OF THE PROPERTY, BUT PURCHASER WILL NOT BE
OBLIGATED TO INSTITUTE ANY LAWSUIT OR INCUR ANY EXPENSE TO COLLECT DELINQUENT
RENTS.  NOTWITHSTANDING THE FOREGOING PROVISIONS, SELLER SHALL NOT BE REQUIRED
TO PRORATE ANY AMOUNTS COLLECTED BY SELLER AFTER CLOSING FROM FORMER TENANTS OF
THE PROPERTY, IT BEING UNDERSTOOD AND AGREED THAT SELLER MAY RETAIN ALL AMOUNTS
THAT SELLER RECOVERS FROM SUCH FORMER TENANTS.


(C)           WITH RESPECT TO ADDITIONAL RENT ATTRIBUTABLE TO INSURANCE, TAXES,
COMMON AREA MAINTENANCE AND OTHER OPERATING EXPENSES WHICH ARE PASSED THROUGH TO
TENANTS UNDER THE LEASES (THE “PASS THROUGH EXPENSES”) AND AS OF THE CLOSING
DATE ARE UNBILLED OR BILLED BUT NOT YET COLLECTED, PURCHASER SHALL, UPON
COLLECTION OF SUCH PASS THROUGH EXPENSES, REMIT TO SELLER AN AMOUNT EQUAL TO
THAT PORTION OF PASS THROUGH EXPENSES WHICH ACCRUED PRIOR TO THE CLOSING DATE. 
WITH RESPECT TO PASS THROUGH EXPENSES WHICH HAVE NOT BEEN BILLED TO TENANTS AS
OF THE CLOSING DATE, PURCHASER SHALL BILL EACH TENANT FOR SAME IN ACCORDANCE
WITH EACH SUCH TENANT’S LEASE.  WITH RESPECT TO PERCENTAGE RENTS BASED UPON
GROSS SALES OR OTHER INCOME GENERATED BY THE BUSINESS OF A TENANT LOCATED ON THE
PROPERTY DURING A SPECIFIED PERIOD OF TIME (THE “APPLICABLE PERIOD”), PURCHASER
SHALL, UPON COLLECTION OF SUCH PERCENTAGE RENT, REMIT TO SELLER AN AMOUNT EQUAL
TO THE PRODUCT OF THE PERCENTAGE RENT SO COLLECTED MULTIPLIED BY A FRACTION, THE
NUMERATOR OF WHICH IS THE NUMBER OF DAYS WHICH HAVE ELAPSED IN THE APPLICABLE
PERIOD PRIOR TO THE CLOSING DATE AND THE DENOMINATOR OF WHICH IS THE TOTAL
NUMBER OF DAYS IN THE APPLICABLE PERIOD.


(D)           CHARGES UNDER SERVICE AGREEMENTS, UTILITY CHARGES FOR WHICH SELLER
IS LIABLE, AND OTHER OPERATING EXPENSES OF THE PROPERTY SHALL BE PRORATED
BETWEEN SELLER AND PURCHASER AT CLOSING.


(E)           SECURITY DEPOSITS SHALL, AT SELLER’S OPTION, EITHER BE TRANSFERRED
OR CREDITED TO PURCHASER AT CLOSING.  REFUNDABLE CASH OR OTHER REFUNDABLE
DEPOSITS POSTED WITH UTILITY COMPANIES OR OTHER ENTITIES IN CONNECTION WITH THE
PROPERTY SHALL, AT SELLERS’ OPTION, EITHER BE ASSIGNED TO PURCHASER AND CREDITED
TO SELLER AT CLOSING, OR SELLER SHALL BE ENTITLED TO RECEIVE AND RETAIN SUCH
REFUNDABLE CASH AND DEPOSITS.


(F)            PURCHASER SHALL BE RESPONSIBLE FOR THE PAYMENT OF (I) ALL TENANT
INDUCEMENT COSTS (AS HEREINAFTER DEFINED) AND LEASING COMMISSIONS WHICH BECOME
DUE AND PAYABLE (WHETHER BEFORE OR AFTER CLOSING) (A) AS A RESULT OF ANY
RENEWALS OR EXPANSIONS OF EXISTING LEASES WHICH OCCUR BETWEEN THE

7


--------------------------------------------------------------------------------





EFFECTIVE DATE OF THIS AGREEMENT AND THE CLOSING DATE AND THAT ARE EITHER
APPROVED OR DEEMED APPROVED BY PURCHASER, AND (B) UNDER ANY NEW LEASES
(INCLUDING ANY AMENDMENTS OF EXISTING LEASES) ENTERED INTO BETWEEN THE EFFECTIVE
DATE OF THIS AGREEMENT AND THE CLOSING DATE WHICH HAVE BEEN APPROVED (OR DEEMED
APPROVED) BY PURCHASER; AND (II) ALL TENANT INDUCEMENT COSTS AND LEASING
COMMISSIONS WHICH BECOME DUE AND PAYABLE FROM AND AFTER THE CLOSING DATE.  IF AS
OF THE CLOSING DATE SELLER SHALL HAVE PAID ANY TENANT INDUCEMENT COSTS OR
LEASING COMMISSIONS FOR WHICH PURCHASER IS RESPONSIBLE PURSUANT TO THE FOREGOING
PROVISIONS, PURCHASER SHALL REIMBURSE SELLER THEREFOR AT CLOSING.  SELLER SHALL
SUPPLY INVOICES AND STATEMENTS FOR ALL SUCH TENANT INDUCEMENT COSTS AND LEASING
COMMISSIONS TO PURCHASER ON OR PRIOR TO THE CLOSING DATE.  FOR PURPOSES HEREOF,
THE TERM “TENANT INDUCEMENT COSTS” SHALL MEAN ANY OUT-OF-POCKET PAYMENTS
REQUIRED UNDER A LEASE TO BE PAID BY THE LANDLORD THEREUNDER TO OR FOR THE
BENEFIT OF THE TENANT THEREUNDER WHICH IS IN THE NATURE OF A TENANT INDUCEMENT,
INCLUDING SPECIFICALLY, WITHOUT LIMITATION, TENANT IMPROVEMENT COSTS, LEASE
BUYOUT COSTS, AND MOVING, DESIGN, REFURBISHMENT AND CLUB MEMBERSHIP ALLOWANCES. 
THE TERM “TENANT INDUCEMENT COSTS” SHALL NOT INCLUDE LOSS OF INCOME RESULTING
FROM ANY FREE RENTAL PERIOD, IT BEING AGREED THAT SELLER SHALL BEAR THE LOSS
RESULTING FROM ANY FREE RENTAL PERIOD UNTIL THE CLOSING DATE AND THAT PURCHASER
SHALL BEAR SUCH LOSS FROM AND AFTER THE CLOSING DATE.


(G)           THE PERSONAL PROPERTY IS INCLUDED IN THIS SALE, WITHOUT FURTHER
CHARGE, EXCEPT THAT PURCHASER SHALL PAY TO SELLER THE AMOUNT OF ANY AND ALL
SALES OR SIMILAR TAXES PAYABLE IN CONNECTION WITH THE PERSONAL PROPERTY WHICH IS
TO BE TRANSFERRED TO PURCHASER UNDER THIS AGREEMENT AND PURCHASER SHALL EXECUTE
AND DELIVER ANY TAX RETURNS REQUIRED OF IT IN CONNECTION THEREWITH, SAID
OBLIGATIONS OF PURCHASER TO SURVIVE CLOSING.


(H)           ALL PRORATIONS DESCRIBED IN THIS SECTION 4.4 SHALL BE EFFECTED BY
INCREASING OR DECREASING, AS APPROPRIATE, THE AMOUNT OF CASH TO BE PAID BY
PURCHASER TO SELLER AT CLOSING.  PURCHASER AND SELLER SHALL COOPERATE TO PRODUCE
PRIOR TO CLOSING A SCHEDULE OF PRORATIONS AND CLOSING COSTS THAT IS AS COMPLETE
AND ACCURATE AS REASONABLY POSSIBLE (THE “CLOSING STATEMENT”).  IF ANY OF THE
AFORESAID PRORATIONS CANNOT BE CALCULATED ACCURATELY ON THE CLOSING DATE, THEN
THEY SHALL BE ESTIMATED TO THE EXTENT POSSIBLE AS OF THE CLOSING AND CALCULATED
AS SOON AFTER CLOSING AS IS FEASIBLE.  ALL ADJUSTMENTS TO INITIAL ESTIMATED
PRORATIONS SHALL BE MADE BY THE PARTIES WITH DUE DILIGENCE AND COOPERATION
WITHIN SIXTY (60) DAYS FOLLOWING CLOSING, OR SUCH LATER TIME AS MAY BE REQUIRED
TO OBTAIN NECESSARY INFORMATION FOR PRORATION, BY PROMPT CASH PAYMENT TO THE
PARTY YIELDING A NET CREDIT FROM SUCH PRORATIONS FROM THE OTHER PARTY; PROVIDED,
HOWEVER, THAT THE PROVISIONS OF THIS PARAGRAPH SHALL SURVIVE CLOSING UNTIL MARCH
31, 2007, AND AFTER SUCH DATE NEITHER SELLER NOR PURCHASER SHALL HAVE ANY
FURTHER RIGHTS OR OBLIGATIONS UNDER THIS SECTION 4.4.  NOTWITHSTANDING THE
FOREGOING, THE PRORATION OF TAXES DESCRIBED IN SECTION 4.4(A) ABOVE SHALL BE
DEEMED FINAL IF NO ADJUSTMENT THERETO IS REQUESTED WITHIN ONE (1) YEAR AFTER
CLOSING.


4.5           CLOSING COSTS.  SELLER SHALL PAY (A) THE FEES OF ANY COUNSEL
REPRESENTING IT IN CONNECTION WITH THIS TRANSACTION; (B) THE BASIC PREMIUM FOR
THE OWNER’S POLICY OF TITLE INSURANCE TO BE ISSUED TO PURCHASER BY THE TITLE
COMPANY AT CLOSING (SPECIFICALLY EXCLUDING THE ADDITIONAL PREMIUM CHARGEABLE FOR
MODIFICATION OF THE SURVEY EXCEPTION, WHICH DELETION EXPENSE SHALL BE BORNE BY
PURCHASER); (C) THE COST OF THE SURVEY; (D) THE FEES FOR RECORDING THE DEED; AND
(E) ONE-HALF (1/2) OF ANY ESCROW FEE WHICH MAY BE CHARGED BY THE TITLE COMPANY. 
PURCHASER SHALL PAY (W) THE FEES OF ANY COUNSEL REPRESENTING PURCHASER IN
CONNECTION WITH THIS TRANSACTION; (X) THE ADDITIONAL PREMIUM CHARGEABLE FOR
MODIFICATION OF THE SURVEY EXCEPTION, IF SUCH MODIFICATION IS DESIRED BY
PURCHASER; (Y) ANY TRANSFER TAX, DOCUMENTARY STAMP TAX, SALES TAX OR SIMILAR TAX
WHICH BECOMES PAYABLE BY REASON OF THE TRANSFER OF THE PROPERTY OR ANY COMPONENT
THEREOF; AND (Z) ONE-HALF (1/2) OF ANY ESCROW FEES CHARGED BY THE TITLE
COMPANY.  ALL OTHER COSTS AND EXPENSES INCIDENT TO THIS TRANSACTION AND THE
CLOSING THEREOF SHALL BE PAID BY THE PARTY INCURRING SAME.


4.6           DELIVERY OF DOCUMENTS.  IMMEDIATELY AFTER CLOSING, SELLER SHALL
DELIVER TO PURCHASER ALL BOOKS AND RECORDS OF ACCOUNT, CONTRACTS, LEASES AND
LEASING CORRESPONDENCE, RECEIPTS FOR DEPOSITS, UNPAID BILLS AND OTHER PAPERS OR
DOCUMENTS WHICH PERTAIN TO THE OPERATION OF THE PROPERTY, TOGETHER WITH ALL

8


--------------------------------------------------------------------------------





ADVERTISING MATERIALS, BOOKLETS, KEYS AND OTHER ITEMS, IF ANY, USED IN THE
OPERATION OF THE PROPERTY.  SELLER MAKES NO REPRESENTATIONS REGARDING THE
EXISTENCE OR ADEQUACY OF SUCH DOCUMENTS OR ITEMS FOR USE IN MANAGEMENT OR
OPERATION OF THE PROPERTY.  THE FOREGOING SHALL NOT INCLUDE THE SEPARATE BOOKS,
RECORDS, CORRESPONDENCE AND OTHER DOCUMENTATION OF SELLER LOCATED AT ITS
OFFICES, NOR SHALL IT INCLUDE ANY COMPUTER SOFTWARE OR COMPUTER PROGRAMS USED BY
THE MANAGER OF THE PROPERTY OR SELLER IN CONNECTION WITH THE PROPERTY, IT BEING
UNDERSTOOD AND AGREED THAT THE FOREGOING ITEMS ARE NOT PART OF THE “PROPERTY” TO
BE CONVEYED TO PURCHASER HEREUNDER.  AFTER THE CLOSING, SELLER SHALL HAVE THE
RIGHT TO INSPECT THE BOOKS AND RECORDS OF THE PROPERTY TO VERIFY THAT PURCHASER
IS REMITTING TO SELLER ALL AMOUNTS TO BE REMITTED TO SELLER ACCORDING TO THE
TERMS OF THIS AGREEMENT, AND FOR ANY OTHER PURPOSE RELATED TO SELLER’S PRIOR
OWNERSHIP OF THE PROPERTY, AND THIS PROVISION SHALL SURVIVE CLOSING.


4.7           PRESERVATION OF RIGHT TO CONTEST.  SELLER RESERVES THE RIGHT TO
CONTEST AFTER CLOSING TAXES AND ASSESSMENTS WITH RESPECT TO THE PROPERTY FOR
YEARS PRIOR TO 2007 AND INTEREST OR PENALTIES PERTAINING THERETO, TO THE EXTENT
SAME ARE APPLICABLE TO PERIODS PRIOR TO CLOSING, AND SELLER SHALL BE ENTITLED TO
ANY REFUNDS MADE WITH RESPECT TO SUCH CONTESTED TAXES.  ALL TAXES IMPOSED
BECAUSE OF A CHANGE OF USE OR OWNERSHIP OF THE PROPERTY AFTER OR IN CONNECTION
WITH THE CLOSING SHALL BE FOR THE ACCOUNT OF PURCHASER, AND PURCHASER SHALL
INDEMNIFY AND HOLD SELLER HARMLESS OF, FROM AND AGAINST ANY AND ALL COSTS,
DAMAGES, EXPENSES, CLAIMS, OR LIABILITY ARISING FROM THE IMPOSITION OF ANY SUCH
TAXES.  THE PROVISIONS OF THIS SECTION SHALL SURVIVE THE CLOSING.

4.8           Condition Precedent.  As a condition precedent to the Closing, the
Centex Lease (as hereinafter defined), subject to the Sublease Agreement dated
March 31, 2005 by and between Centex Homes, a Nevada general partnership, as
Sublessor, and Purchaser, as Sublessee, shall be in full force and effect
according to its terms.  If this condition precedent is not met as of Closing,
either party may terminate this Agreement, whereupon Purchaser shall receive a
refund of the Earnest Money and neither party shall be liable one to the other,
except for any obligations that expressly survive the termination hereof.


ARTICLE V

REPRESENTATIONS, WARRANTIES, AND COVENANTS


5.1           REPRESENTATIONS AND WARRANTIES OF SELLER.  AS OF THE EFFECTIVE
DATE, SELLER REPRESENTS AND WARRANTS TO PURCHASER AS FOLLOWS:


(A)           SELLER HAS NO ACTUAL KNOWLEDGE OF ANY LEGAL ACTIONS PENDING OR
THREATENED AGAINST THE PROPERTY OR AGAINST SELLER WITH RESPECT TO THE PROPERTY.


(B)           TWO (2) SECURITY DEPOSITS ARE HELD BY OR ON BEHALF OF SELLER
(FRESH MARKET DELI HAS ON FILE A SECURITY DEPOSIT OF NINE HUNDRED EIGHTY DOLLARS
AND 25/100 ($980.25), AND MEDICAL EDGE HEALTHCARE GROUP, INC. HAS ON FILE A
SECURITY DEPOSIT OF NINETEEN THOUSAND ONE HUNDRED SIXTY-FOUR DOLLARS
($19,164.00).


(C)           THE LEASES THAT ARE NOT TERMINABLE BY THE SELLER, AS LANDLORD,
UPON THIRTY (30) DAYS’ PRIOR WRITTEN NOTICE ARE SET FORTH ON SCHEDULE 5.1(C)
ATTACHED HERETO, AND SELLER, TO THE BEST OF SELLER’S KNOWLEDGE, HAS DELIVERED A
TRUE AND COMPLETE COPY OF THE LEASES TO PURCHASER.


(D)           TO THE BEST OF SELLER’S KNOWLEDGE, (A) SELLER HAS DELIVERED OR
MADE AVAILABLE TO PURCHASER TRUE AND COMPLETE COPIES OF ALL PROPERTY DOCUMENTS
THAT ARE IN SELLER’S POSSESSION OR CONTROL AND MATERIALLY AFFECT THE OWNERSHIP,
USE AND OPERATION OF THE PROPERTY, AND (B) SUCH PROPERTY DOCUMENTS ARE IN FULL
FORCE AND EFFECT.

9


--------------------------------------------------------------------------------





(E)           TO THE BEST OF SELLER’S KNOWLEDGE, SELLER HAS NOT RECEIVED ANY
WRITTEN NOTICE FROM ANY GOVERNMENTAL AGENCY REQUIRING THE CORRECTION OF ANY
CONDITION WITH RESPECT TO THE PROPERTY, OR ANY PART THEREOF, BY REASON OF A
MATERIAL VIOLATION OF ANY APPLICABLE FEDERAL, STATE, COUNTY OR MUNICIPAL LAW,
CODE, RULE OR REGULATION, WHICH HAS NOT BEEN CURED OR WAIVED.


(F)            TO THE BEST OF SELLER’S KNOWLEDGE, SELLER HAS RECEIVED NO WRITTEN
NOTICE FROM: (1) ANY TENANT OF THE PROPERTY CLAIMING THAT SELLER IS CURRENTLY IN
DEFAULT IN ITS MATERIAL OBLIGATIONS AS LANDLORD UNDER SUCH TENANT’S LEASE; OR
(2) ANY PERSON CLAIMING THAT ANY TENANT OF THE PROPERTY IS CURRENTLY IN DEFAULT
IN ANY MATERIAL OBLIGATION UNDER ITS LEASE.


(G)           THE SERVICE CONTRACTS AFFECTING THE PROPERTY THAT ARE NOT
TERMINABLE BY SELLER UPON THIRTY (30) DAYS’ PRIOR WRITTEN NOTICE ARE SET FORTH
ON EXHIBIT B-1 ATTACHED HERETO (THE “CONTRACTS”), AND SELLER, TO THE BEST OF
SELLER’S KNOWLEDGE, HAS DELIVERED (OR WILL DELIVER DURING THE INSPECTION PERIOD)
A TRUE AND COMPLETE COPY OF SUCH CONTRACTS TO PURCHASER.  AS OF THE CLOSING
DATE, THERE WILL BE NO SERVICE CONTRACTS IN EFFECT WITH RESPECT TO THE PREMISES
EXCEPT FOR (I) THE CONTRACTS DESCRIBED ON EXHIBIT B-1 ATTACHED HERETO; (II)
SERVICE CONTRACTS APPROVED BY PURCHASER; AND (III) SERVICE CONTRACTS THAT ARE
TERMINABLE WITHOUT PENALTY UPON NOT MORE THAN THIRTY (30) DAYS’ PRIOR WRITTEN
NOTICE.


5.2           COVENANTS OF SELLER.  SELLER HEREBY COVENANTS AS FOLLOWS:


(A)           BETWEEN THE EFFECTIVE DATE AND THE CLOSING DATE, SELLER SHALL
MAINTAIN THE PROPERTY IN ITS PRESENT CONDITION, ORDINARY WEAR AND TEAR EXCEPTED;


(B)           BETWEEN THE EFFECTIVE DATE AND THE CLOSING DATE, SELLER SHALL
MAINTAIN ALL CASUALTY, LIABILITY AND HAZARD INSURANCE CURRENTLY IN FORCE WITH
RESPECT TO THE PROPERTY; AND


(C)           BETWEEN THE EFFECTIVE DATE AND THE CLOSING DATE, SELLER SHALL
LEASE, OPERATE, MANAGE AND ENTER INTO CONTRACTS WITH RESPECT TO THE PROPERTY, IN
THE SAME MANNER DONE BY SELLER PRIOR TO THE DATE HEREOF, MAINTAINING PRESENT
SERVICES AND SUFFICIENT SUPPLIES AND EQUIPMENT FOR THE OPERATION AND MAINTENANCE
OF THE PROPERTY IN THE SAME MANNER AS PRIOR TO THE DATE HEREOF; PROVIDED,
HOWEVER, THAT SELLER SHALL NOT ENTER INTO ANY SERVICE CONTRACT THAT CANNOT BE
TERMINATED WITHIN THIRTY (30) DAYS NOTICE.


(D)           A COPY OF EACH LEASE PRESENTED TO SELLER BETWEEN THE EFFECTIVE
DATE AND THE CLOSING DATE FOR ITS APPROVAL AND EXECUTION WILL BE SUBMITTED TO
PURCHASER PRIOR TO EXECUTION BY SELLER.  PURCHASER AGREES TO NOTIFY SELLER IN
WRITING WITHIN TEN (10) BUSINESS DAYS AFTER ITS RECEIPT OF EACH SUCH LEASE OF
EITHER ITS APPROVAL OR DISAPPROVAL THEREOF, INCLUDING ALL TENANT INDUCEMENT
COSTS AND LEASING COMMISSIONS TO BE INCURRED IN CONNECTION THEREWITH.  IN THE
EVENT PURCHASER INFORMS SELLER THAT PURCHASER DOES NOT APPROVE ANY SUCH LEASE,
WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD, SELLER SHALL HAVE THE OPTION
TO CANCEL THIS AGREEMENT BY WRITTEN NOTICE THEREOF TO PURCHASER WITHIN FIVE (5)
BUSINESS DAYS AFTER SELLER’S RECEIPT OF WRITTEN NOTICE OF PURCHASER’S
DISAPPROVAL OF ANY SUCH LEASE, AND UPON REFUND AND PAYMENT OF THE EARNEST MONEY
TO PURCHASER, NEITHER PARTY SHALL HAVE ANY FURTHER LIABILITY OR OBLIGATION
HEREUNDER.  IN THE EVENT PURCHASER FAILS TO NOTIFY SELLER IN WRITING OF ITS
APPROVAL OR DISAPPROVAL OF ANY SUCH LEASE WITHIN THE FIVE (5) DAY TIME PERIOD
FOR SUCH PURPOSE SET FORTH ABOVE, SUCH FAILURE SHALL BE DEEMED THE APPROVAL BY
PURCHASER OF SUCH LEASE.  AT CLOSING, PURCHASER SHALL REIMBURSE SELLER FOR ANY
TENANT INDUCEMENT COSTS OR LEASING COMMISSIONS INCURRED BY SELLER PURSUANT TO A
NEW LEASE APPROVED (OR DEEMED APPROVED) BY PURCHASER.


5.3           ACTUAL KNOWLEDGE OF SELLER.  ALL REFERENCES IN THIS AGREEMENT TO
THE “ACTUAL KNOWLEDGE” OF SELLER SHALL REFER ONLY TO THE ACTUAL KNOWLEDGE OF THE
DESIGNATED EMPLOYEE (AS HEREINAFTER DEFINED) OF THE DALLAS, TEXAS OFFICE OF
SELLER AND SHALL NOT BE CONSTRUED TO REFER TO THE KNOWLEDGE OF ANY OTHER
OFFICER, AGENT OR EMPLOYEE OF SELLER OR ANY AFFILIATE OF SELLER OR TO IMPOSE
UPON SUCH DESIGNATED EMPLOYEE ANY

10


--------------------------------------------------------------------------------





DUTY TO INVESTIGATE THE MATTER TO WHICH SUCH ACTUAL KNOWLEDGE, OR THE ABSENCE
THEREOF, PERTAINS.  AS USED HEREIN, THE TERM “DESIGNATED EMPLOYEE” SHALL REFER
TO SAM GILLESPIE, AN EMPLOYEE OF SELLER WHO HAS RESPONSIBILITY FOR OVERSEEING
THE MANAGEMENT OF THE PROPERTY, AMONG OTHER ASSETS OF SELLER.  IN NO EVENT SHALL
ANY DESIGNATED EMPLOYEE HAVE ANY PERSONAL LIABILITY TO PURCHASER FOR ANY BREACH
OF ANY REPRESENTATION, WARRANTY OR COVENANT MADE BY SELLER IN THIS AGREEMENT,
AND THE PROVISIONS CONTAINED IN THIS SECTION 5.3 SHALL SURVIVE THE CLOSING OR
THE EARLIER TERMINATION OF THIS AGREEMENT.


5.4           TENANT ESTOPPELS.


(A)           REFERENCE IS MADE TO THAT CERTAIN OFFICE LEASE AGREEMENT DATED
AUGUST 1, 2000 WITH CENTEX HOMES, A NEVADA GENERAL PARTNERSHIP (“CENTEX”), AS
TENANT, IN RESPECT OF THE PROPERTY, AS SAME MAY HAVE BEEN AMENDED (THE “CENTEX
LEASE”).  SELLER SHALL REQUEST THAT CENTEX EXECUTE AN ESTOPPEL CERTIFICATE IN
THE FORM OF EXHIBIT J-1 ATTACHED HERETO WITH RESPECT TO THE CENTEX LEASE.  FOR
PURPOSES HEREOF, THE TERM “CENTEX HOMES ESTOPPEL CERTIFICATE” SHALL REFER TO AN
ESTOPPEL CERTIFICATE EXECUTED BY CENTEX IN SUBSTANTIALLY THE FORM OF EXHIBIT
J-1ATTACHED HERETO (OR AS OTHERWISE APPROVED BY PURCHASER) AND DATED NOT EARLIER
THAN THE TWENTIETH (20TH) DAY PRIOR TO THE CLOSING DATE.   NOTWITHSTANDING
ANYTHING CONTAINED HEREIN TO THE CONTRARY, IT SHALL BE A CONDITION PRECEDENT
(THE “CENTEX HOMES ESTOPPEL CONDITION”) TO THE OBLIGATION OF PURCHASER TO
CONSUMMATE THE TRANSACTION THAT IS THE SUBJECT OF THIS AGREEMENT THAT SELLER
DELIVER TO PURCHASER THE CENTEX HOMES ESTOPPEL CERTIFICATE ON OR BEFORE THE
CLOSING DATE; PROVIDED, HOWEVER, THAT PURCHASER SHALL NOT UNREASONABLY WITHHOLD
ITS APPROVAL TO NON-MATERIAL MODIFICATIONS BY CENTEX TO THE CENTEX HOMES
ESTOPPEL CERTIFICATE.  IN THE EVENT THAT SELLER IS UNABLE TO OBTAIN THE CENTEX
HOMES ESTOPPEL CERTIFICATE, SELLER SHALL NOT BE IN DEFAULT UNDER THIS AGREEMENT;
HOWEVER, IN SUCH EVENT PURCHASER SHALL HAVE THE OPTION EITHER TO (I) WAIVE
RECEIPT OF THE CENTEX HOMES ESTOPPEL CERTIFICATE, OR (II) TERMINATE THIS
AGREEMENT AS ITS SOLE RECOURSE, IN WHICH EVENT THE EARNEST MONEY SHALL BE
RETURNED TO PURCHASER.  PURCHASER SHALL MAKE ITS ELECTION PURSUANT TO THE
PRECEDING SENTENCE BY SENDING WRITTEN NOTICE TO SELLER UPON THE EARLIER OF (A)
FIVE (5) DAYS AFTER RECEIVING NOTICE FROM SELLER THAT SELLER WILL BE UNABLE TO
OBTAIN THE CENTEX HOMES ESTOPPEL CERTIFICATE, OR (B) THE DATE OF CLOSING.  IF
PURCHASER FAILS TO SEND TIMELY NOTICE OF ITS ELECTION, PURCHASER SHALL BE DEEMED
TO HAVE ELECTED TO TERMINATE THIS AGREEMENT AS ITS SOLE RECOURSE AND THE EARNEST
MONEY SHALL BE RETURNED TO PURCHASER.


(B)           REFERENCE IS MADE TO THAT CERTAIN LEASE AGREEMENT DATED MAY 10,
2004 WITH SOONU J. GODIWALLA D/B/A NORTHPOINT FRESH MARKET DELI (“DELI TENANT”),
AS TENANT, IN RESPECT OF THE PROPERTY, AS SAME MAY HAVE BEEN AMENDED (THE “FRESH
MARKET DELI LEASE”).  SELLER SHALL REQUEST THAT DELI TENANT EXECUTE AN ESTOPPEL
CERTIFICATE IN THE FORM OF EXHIBIT J-2 ATTACHED HERETO WITH RESPECT TO THE DELI
LEASE.  FOR PURPOSES HEREOF, THE TERM “FRESH MARKET DELI ESTOPPEL CERTIFICATE”
SHALL REFER TO AN ESTOPPEL CERTIFICATE EXECUTED BY DELI TENANT IN SUBSTANTIALLY
THE FORM OF EXHIBIT J-2 ATTACHED HERETO DATED PRIOR TO CLOSING; PROVIDED,
HOWEVER, THAT THE FRESH MARKT DELI ESTOPPEL CERTIFICATE SHALL NOT FAIL TO
QUALIFY HEREUNDER IF THE DELI TENANT INSERTS OR INCLUDES PHRASES SUCH AS “TO
TENANT’S KNOWLEDGE” OR “IN ALL MATERIAL RESPECTS” OR OTHER SIMILAR KNOWLEDGE OR
MATERIALITY QUALIFICATION(S) TO ANY OF THE STATEMENTS CONTAINED IN THE FRESH
MARKET DELI ESTOPPEL CERTIFICATE.  IF SELLER IS UNABLE TO OBTAIN THE FRESH
MARKET DELI ESTOPPEL CERTIFICATE PRIOR TO CLOSING, SELLER MAY, AT SELLER’S
OPTION, DELIVER TO PURCHASER A CERTIFICATION FROM SELLER IN THE FORM OF
EXHIBIT K ATTACHED HERETO WITH RESPECT TO THE FRESH MARKET DELI LEASE (THE
“SELLER CERTIFICATION”).  IN THE EVENT THAT SELLER IS UNABLE TO OBTAIN THE FRESH
MARKET DELI ESTOPPEL CERTIFICATE AND IS UNWILLING TO PROVIDE THE SELLER
CERTIFICATION, THEN PURCHASER SHALL HAVE THE OPTION EITHER TO (I) WAIVE RECEIPT
OF THE FRESH MARKET DELI ESTOPPEL CERTIFICATE, OR (II) TERMINATE THIS AGREEMENT
AS ITS SOLE RECOURSE, IN WHICH EVENT THE EARNEST MONEY SHALL BE RETURNED TO
PURCHASER.  PURCHASER SHALL MAKE ITS ELECTION PURSUANT TO THE PRECEDING SENTENCE
BY SENDING WRITTEN NOTICE TO SELLER UPON THE EARLIER OF (A) FIVE (5) DAYS AFTER
RECEIVING NOTICE FROM SELLER THAT SELLER WILL BE UNABLE TO OBTAIN THE FRESH
MARKET DELI ESTOPPEL CERTIFICATE, OR (B) THE DATE OF CLOSING.  IF PURCHASER
FAILS TO SEND TIMELY NOTICE OF ITS ELECTION, PURCHASER SHALL BE DEEMED TO HAVE
ELECTED TO TERMINATE THIS AGREEMENT AS ITS SOLE

11


--------------------------------------------------------------------------------





RECOURSE AND THE EARNEST MONEY SHALL BE RETURNED TO PURCHASER.  IF SELLER ELECTS
TO DELIVER THE SELLER CERTIFICATION, THE REPRESENTATIONS CONTAINED THEREIN SHALL
BE SUBJECT TO THE LIMITATIONS SET FORTH IN SECTION 5.5 BELOW.


5.5           SURVIVAL.  IT IS THE INTENT OF PURCHASER AND SELLER THAT THE
REPRESENTATIONS, WARRANTIES AND COVENANTS MADE BY SELLER IN SECTION 5.1 OF THIS
AGREEMENT OR IN THE SELLER CERTIFICATION, IF ANY (THE “SELLER REPS”) SHALL
SURVIVE CLOSING FOR A PERIOD OF ONE (1) YEAR AFTER THE DATE OF CLOSING. 
ACCORDINGLY, PURCHASER AND SELLER HEREBY AGREE THAT, NOTWITHSTANDING ANY
PROVISION OF THIS AGREEMENT OR ANY PROVISION OF LAW TO THE CONTRARY, ANY ACTION
THAT MAY BE BROUGHT UNDER THIS AGREEMENT BY PURCHASER AGAINST SELLER FOR BREACH
OF ANY SELLER REP SHALL BE FOREVER BARRED UNLESS PURCHASER:  (A) DELIVERS TO
SELLER NO LATER THAN ONE (1) YEAR AFTER THE DATE OF CLOSING A WRITTEN NOTICE OF
ITS CLAIM SETTING FORTH IN REASONABLE DETAIL THE FACTUAL BASIS FOR SUCH CLAIM
AND PURCHASER’S GOOD FAITH ESTIMATE OF ITS DAMAGES ARISING OUT OF SUCH CLAIM;
AND (B) FILES A COMPLAINT OR PETITION AGAINST SELLER ALLEGING SUCH CLAIM IN AN
APPROPRIATE STATE OR FEDERAL COURT IN DALLAS COUNTY, TEXAS, NO LATER THAN TWO
(2) YEARS AFTER THE DATE OF CLOSING.  IN NO EVENT SHALL SELLER BE LIABLE AFTER
THE DATE OF CLOSING FOR ITS BREACH OF ANY SELLER REP IF SUCH BREACH WAS ACTUALLY
KNOWN TO PURCHASER PRIOR TO CLOSING.


5.6           MODIFICATIONS TO SELLER’S UPDATED CERTIFICATE.  SELLER SHALL BE
ALLOWED TO MAKE SUCH MODIFICATIONS TO SELLER’S UPDATED CERTIFICATE AS MAY BE
NECESSARY TO CAUSE SAME TO BE ACCURATE.  IF SUCH MODIFICATIONS DISCLOSE MATTERS
THAT (A) WERE NOT DISCLOSED TO PURCHASER PRIOR TO THE EXPIRATION OF THE
INSPECTION PERIOD, AND (B) HAVE A MATERIAL, ADVERSE EFFECT ON THE VALUE OF THE
PROPERTY, THEN SELLER SHALL NOT BE IN DEFAULT HEREUNDER, BUT IN SUCH EVENT
PURCHASER SHALL HAVE THE OPTION EITHER TO (I) ACCEPT SELLER’S UPDATED
CERTIFICATE AS MODIFIED, OR (II) TERMINATE THIS AGREEMENT AS ITS SOLE RECOURSE,
IN WHICH EVENT THE EARNEST MONEY SHALL BE RETURNED TO PURCHASER.  PURCHASER
SHALL MAKE ITS ELECTION PURSUANT TO THE PRECEDING SENTENCE BY SENDING WRITTEN
NOTICE TO SELLER UPON THE EARLIER OF (A) FIVE (5) DAYS AFTER RECEIVING NOTICE
FROM SELLER OF SELLER’S MODIFICATIONS TO SELLER’S UPDATED CERTIFICATE, OR (B)
THE DATE OF CLOSING. IF PURCHASER FAILS TO SEND TIMELY NOTICE OF ITS ELECTION,
PURCHASER SHALL BE DEEMED TO HAVE ELECTED THE OPTION DESCRIBED IN CLAUSE (II)
ABOVE.


ARTICLE VI

DEFAULT; REMEDIES


6.1           DEFAULT OF PURCHASER.  IN THE EVENT PURCHASER FAILS TO PERFORM ITS
OBLIGATIONS PURSUANT TO THIS AGREEMENT FOR ANY REASON EXCEPT FAILURE BY SELLER
TO PERFORM HEREUNDER OR THE PERMITTED TERMINATION HEREOF BY PURCHASER OR SELLER
IN ACCORDANCE WITH THE EXPRESS PROVISIONS HEREOF, SELLER SHALL BE ENTITLED, AS
ITS SOLE REMEDY, TO TERMINATE THIS AGREEMENT AND RECOVER THE EARNEST MONEY AS
LIQUIDATED DAMAGES AND NOT AS A PENALTY, IN FULL SATISFACTION OF CLAIMS AGAINST
PURCHASER HEREUNDER.  SELLER AND PURCHASER AGREE THAT SELLER’S DAMAGES RESULTING
FROM PURCHASER’S DEFAULT ARE DIFFICULT, IF NOT IMPOSSIBLE, TO DETERMINE AND THAT
THE EARNEST MONEY IS A FAIR ESTIMATE OF THOSE DAMAGES WHICH HAS BEEN AGREED TO
IN AN EFFORT TO CAUSE THE AMOUNT OF SAID DAMAGES TO BE CERTAIN.  IN THE EVENT OF
PURCHASER’S DEFAULT AND NOTWITHSTANDING ANYTHING IN THIS SECTION 6.1 TO THE
CONTRARY, SELLER SHALL HAVE ALL REMEDIES AVAILABLE AT LAW OR IN EQUITY IN THE
EVENT PURCHASER OR ANY PARTY RELATED TO OR AFFILIATED WITH PURCHASER IS
ASSERTING ANY CLAIMS OR RIGHT TO THE PROPERTY THAT WOULD OTHERWISE DELAY OR
PREVENT SELLER FROM HAVING CLEAR, INDEFEASIBLE AND MARKETABLE TITLE TO THE
PROPERTY.


6.2           DEFAULT OF SELLER.  IN THE EVENT SELLER FAILS TO PERFORM ITS
OBLIGATIONS PURSUANT TO THIS AGREEMENT FOR ANY REASON EXCEPT FAILURE BY
PURCHASER TO PERFORM HEREUNDER OR THE PERMITTED TERMINATION HEREOF BY PURCHASER
OR SELLER IN ACCORDANCE WITH THE EXPRESS PROVISIONS HEREOF, PURCHASER MAY
TERMINATE THIS AGREEMENT BY GIVING SELLER TIMELY WRITTEN NOTICE OF SUCH ELECTION
PRIOR TO OR AT CLOSING, IN WHICH EVENT PURCHASER SHALL BE ENTITLED TO EITHER (A)
RECEIVE THE RETURN OF THE EARNEST MONEY (TOGETHER WITH ALL

12


--------------------------------------------------------------------------------





INTEREST EARNED THEREON), WHICH RETURN SHALL OPERATE TO TERMINATE THIS AGREEMENT
AND RELEASE SELLER FROM ANY AND ALL LIABILITY HEREUNDER, OR (B) ENFORCE SPECIFIC
PERFORMANCE OF SELLER’S OBLIGATION TO EXECUTE THE DOCUMENTS REQUIRED TO CONVEY
THE PROPERTY TO PURCHASER, IT BEING UNDERSTOOD AND AGREED THAT THE REMEDY OF
SPECIFIC PERFORMANCE SHALL NOT BE AVAILABLE TO ENFORCE ANY OTHER OBLIGATION OF
SELLER HEREUNDER.  PURCHASER EXPRESSLY WAIVES ITS RIGHTS TO SEEK DAMAGES IN THE
EVENT OF SELLER’S DEFAULT HEREUNDER.  PURCHASER SHALL BE DEEMED TO HAVE ELECTED
TO TERMINATE THIS AGREEMENT AND RECEIVE BACK THE EARNEST MONEY (TOGETHER WITH
ALL INTEREST EARNED THEREON) IF PURCHASER FAILS TO FILE SUIT FOR SPECIFIC
PERFORMANCE AGAINST SELLER IN A COURT HAVING JURISDICTION IN THE COUNTY AND
STATE IN WHICH THE PROPERTY IS LOCATED, ON OR BEFORE THIRTY (30) DAYS FOLLOWING
THE DATE UPON WHICH CLOSING WAS TO HAVE OCCURRED.  THE REMEDIES SET FORTH IN
THIS SECTION 6.2 SHALL BE THE SOLE AND EXCLUSIVE REMEDIES AVAILABLE TO PURCHASER
FOR SELLER’S FAILURE TO CLOSE THE TRANSACTION WHICH IS THE SUBJECT OF THIS
AGREEMENT IN ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT.


6.3           POST-CLOSING REMEDIES.  NOTWITHSTANDING THE PROVISIONS OF
SECTION 6.1 AND SECTION 6.2 ABOVE, IN THE EVENT THAT AFTER THE TERMINATION OF
THIS AGREEMENT OR AFTER CLOSING, AS THE CASE MAY BE, A PARTY (THE “DEFAULTING
PARTY”) BREACHES AN OBLIGATION HEREUNDER WHICH IS EXPRESSLY STATED HEREIN TO
SURVIVE THE TERMINATION OF THIS AGREEMENT OR CLOSING, AS THE CASE MAY BE, THE
DEFAULTING PARTY SHALL BE LIABLE TO THE OTHER PARTY (THE “NON-DEFAULTING PARTY”)
FOR THE ACTUAL DAMAGES INCURRED BY THE NON-DEFAULTING PARTY AS A DIRECT RESULT
OF SUCH BREACH.  IN NO EVENT SHALL THE NON-DEFAULTING PARTY BE ENTITLED TO
RECOVER FROM THE DEFAULTING PARTY ANY PUNITIVE, CONSEQUENTIAL OR SPECULATIVE
DAMAGES.


ARTICLE VII

RISK OF LOSS


7.1           MINOR DAMAGE.  IN THE EVENT OF LOSS OR DAMAGE TO THE PROPERTY OR
ANY PORTION THEREOF (THE “PREMISES IN QUESTION”) WHICH IS NOT “MAJOR” (AS
HEREINAFTER DEFINED), THIS AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT
PROVIDED SELLER PERFORMS ANY NECESSARY REPAIRS OR, AT SELLER’S OPTION, REDUCES
THE CASH PORTION OF THE PURCHASE PRICE IN AN AMOUNT EQUAL TO THE COST OF SUCH
REPAIRS, SELLER THEREBY RETAINING ALL OF SELLER’S RIGHT, TITLE AND INTEREST TO
ANY CLAIMS AND PROCEEDS SELLER MAY HAVE WITH RESPECT TO ANY CASUALTY INSURANCE
POLICIES OR CONDEMNATION AWARDS RELATING TO THE PREMISES IN QUESTION.  IN THE
EVENT THAT SELLER ELECTS TO PERFORM REPAIRS UPON THE PROPERTY, SELLER SHALL USE
REASONABLE EFFORTS TO COMPLETE SUCH REPAIRS PROMPTLY AND THE DATE OF CLOSING
SHALL BE EXTENDED A REASONABLE TIME IN ORDER TO ALLOW FOR THE COMPLETION OF SUCH
REPAIRS.


7.2           MAJOR DAMAGE.  IN THE EVENT OF A “MAJOR” LOSS OR DAMAGE, EITHER
SELLER OR PURCHASER MAY TERMINATE THIS AGREEMENT BY WRITTEN NOTICE TO THE OTHER
PARTY, IN WHICH EVENT THE EARNEST MONEY SHALL BE RETURNED TO PURCHASER.  IF
NEITHER SELLER NOR PURCHASER ELECTS TO TERMINATE THIS AGREEMENT WITHIN TEN (10)
DAYS AFTER SELLER SENDS PURCHASER WRITTEN NOTICE OF THE OCCURRENCE OF MAJOR LOSS
OR DAMAGE, THEN SELLER AND PURCHASER SHALL BE DEEMED TO HAVE ELECTED TO PROCEED
WITH CLOSING, IN WHICH EVENT SELLER SHALL, AT SELLER’S OPTION, EITHER
(A) PERFORM ANY NECESSARY REPAIRS, OR (B) ASSIGN TO PURCHASER ALL OF SELLER’S
RIGHT, TITLE AND INTEREST TO ANY CLAIMS AND PROCEEDS SELLER MAY HAVE WITH
RESPECT TO ANY CASUALTY INSURANCE POLICIES OR CONDEMNATION AWARDS RELATING TO
THE PREMISES IN QUESTION.  IN THE EVENT THAT SELLER ELECTS TO PERFORM REPAIRS
UPON THE PROPERTY, SELLER SHALL USE REASONABLE EFFORTS TO COMPLETE SUCH REPAIRS
PROMPTLY AND THE DATE OF CLOSING SHALL BE EXTENDED A REASONABLE TIME IN ORDER TO
ALLOW FOR THE COMPLETION OF SUCH REPAIRS.  UPON CLOSING, FULL RISK OF LOSS WITH
RESPECT TO THE PROPERTY SHALL PASS TO PURCHASER.  FOR PURPOSES OF SECTIONS 7.1
AND 7.2, “MAJOR” LOSS OR DAMAGE REFERS TO THE FOLLOWING:  (I) LOSS OR DAMAGE TO
THE PROPERTY OR ANY PORTION THEREOF SUCH THAT THE COST OF REPAIRING OR RESTORING
THE PREMISES IN QUESTION TO A CONDITION SUBSTANTIALLY IDENTICAL TO THAT OF THE
PREMISES IN QUESTION PRIOR TO THE EVENT OF DAMAGE WOULD BE, IN THE CERTIFIED
OPINION OF A MUTUALLY ACCEPTABLE ARCHITECT, EQUAL TO OR GREATER THAN TEN PERCENT
(10%) OF THE

13


--------------------------------------------------------------------------------





PURCHASE PRICE; AND (II) ANY LOSS DUE TO A CONDEMNATION WHICH PERMANENTLY AND
MATERIALLY IMPAIRS THE CURRENT USE OF THE PROPERTY.


7.3           UNIFORM VENDOR AND PURCHASER RISK ACT NOT APPLICABLE.  IT IS THE
EXPRESS INTENT OF THE PARTIES HERETO THAT THE PROVISIONS OF SECTION 7.1 AND
SECTION 7.2 GOVERN THE RIGHTS OF THE PARTIES IN THE EVENT OF DAMAGE TO OR
CONDEMNATION OF THE PROPERTY AND THAT THE UNIFORM VENDOR AND PURCHASER RISK ACT
(SECTION 5.007 OF THE TEXAS PROPERTY CODE) NOT APPLY TO THIS AGREEMENT.


ARTICLE VIII

DISCLAIMERS AND WAIVERS


8.1           NO RELIANCE ON DOCUMENTS.  EXCEPT AS EXPRESSLY STATED HEREIN,
SELLER MAKES NO REPRESENTATION OR WARRANTY AS TO THE TRUTH, ACCURACY OR
COMPLETENESS OF ANY MATERIALS, DATA OR INFORMATION DELIVERED BY SELLER TO
PURCHASER IN CONNECTION WITH THE TRANSACTION CONTEMPLATED HEREBY (INCLUDING
SPECIFICALLY, WITHOUT LIMITATION, THE PROPERTY DOCUMENTS).  PURCHASER
ACKNOWLEDGES AND AGREES THAT ALL MATERIALS, DATA AND INFORMATION DELIVERED BY
SELLER TO PURCHASER IN CONNECTION WITH THE TRANSACTION CONTEMPLATED HEREBY
(INCLUDING SPECIFICALLY, WITHOUT LIMITATION, THE PROPERTY DOCUMENTS) ARE
PROVIDED TO PURCHASER AS A CONVENIENCE ONLY AND THAT ANY RELIANCE ON OR USE OF
SUCH MATERIALS, DATA OR INFORMATION BY PURCHASER SHALL BE AT THE SOLE RISK OF
PURCHASER, EXCEPT AS OTHERWISE EXPRESSLY STATED HEREIN.


8.2           DISCLAIMERS.  EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, IT
IS UNDERSTOOD AND AGREED THAT SELLER IS NOT MAKING AND HAS NOT AT ANY TIME MADE
ANY WARRANTIES OR REPRESENTATIONS OF ANY KIND OR CHARACTER, EXPRESS OR IMPLIED,
WITH RESPECT TO THE PREMISES, INCLUDING, BUT NOT LIMITED TO, ANY WARRANTIES OR
REPRESENTATIONS AS TO HABITABILITY, MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, TITLE (OTHER THAN SELLER’S WARRANTY OF TITLE TO BE SET FORTH IN THE
DEED), ZONING, TAX CONSEQUENCES, PHYSICAL OR ENVIRONMENTAL CONDITION, UTILITIES,
OPERATING HISTORY OR PROJECTIONS, VALUATION, GOVERNMENTAL APPROVALS, THE
COMPLIANCE OF THE PREMISES WITH GOVERNMENTAL LAWS, THE TRUTH, ACCURACY OR
COMPLETENESS OF THE PREMISES DOCUMENTS OR ANY OTHER INFORMATION PROVIDED BY OR
ON BEHALF OF SELLER TO PURCHASER, OR ANY OTHER MATTER OR THING REGARDING THE
PREMISES.  PURCHASER ACKNOWLEDGES AND AGREES THAT UPON CLOSING SELLER SHALL SELL
AND CONVEY TO PURCHASER AND PURCHASER SHALL ACCEPT THE PREMISES “AS IS, WHERE
IS, WITH ALL FAULTS”, EXCEPT TO THE EXTENT EXPRESSLY PROVIDED OTHERWISE IN THIS
AGREEMENT.  PURCHASER HAS NOT RELIED AND WILL NOT RELY ON, AND SELLER IS NOT
LIABLE FOR OR BOUND BY, ANY EXPRESS OR IMPLIED WARRANTIES, GUARANTIES,
STATEMENTS, REPRESENTATIONS OR INFORMATION PERTAINING TO THE PREMISES OR
RELATING THERETO MADE OR FURNISHED BY SELLER, THE MANAGER OF THE PREMISES, OR
ANY REAL ESTATE BROKER OR AGENT REPRESENTING OR PURPORTING TO REPRESENT SELLER,
TO WHOMEVER MADE OR GIVEN, DIRECTLY OR INDIRECTLY, VERBALLY OR IN WRITING,
UNLESS SPECIFICALLY SET FORTH IN THIS AGREEMENT.  PURCHASER REPRESENTS TO SELLER
THAT PURCHASER HAS CONDUCTED, OR WILL CONDUCT PRIOR TO CLOSING, SUCH
INVESTIGATIONS OF THE PREMISES, INCLUDING BUT NOT LIMITED TO, THE PHYSICAL AND
ENVIRONMENTAL CONDITIONS THEREOF, AS PURCHASER DEEMS NECESSARY TO SATISFY ITSELF
AS TO THE CONDITION OF THE PREMISES AND THE EXISTENCE OR NONEXISTENCE OR
CURATIVE ACTION TO BE TAKEN WITH RESPECT TO ANY HAZARDOUS OR TOXIC SUBSTANCES ON
OR DISCHARGED FROM THE PREMISES, AND WILL RELY SOLELY UPON SAME AND NOT UPON ANY
INFORMATION PROVIDED BY

14


--------------------------------------------------------------------------------





OR ON BEHALF OF SELLER OR ITS AGENTS OR EMPLOYEES WITH RESPECT THERETO, OTHER
THAN SUCH REPRESENTATIONS, WARRANTIES AND COVENANTS OF SELLER AS ARE EXPRESSLY
SET FORTH IN THIS AGREEMENT.  UPON CLOSING, PURCHASER SHALL ASSUME THE RISK THAT
ADVERSE MATTERS, INCLUDING BUT NOT LIMITED TO, CONSTRUCTION DEFECTS AND ADVERSE
PHYSICAL AND ENVIRONMENTAL CONDITIONS, MAY NOT HAVE BEEN REVEALED BY PURCHASER’S
INVESTIGATIONS, AND PURCHASER, UPON CLOSING, SHALL BE DEEMED TO HAVE WAIVED,
RELINQUISHED AND RELEASED SELLER FROM AND AGAINST ANY AND ALL CLAIMS, DEMANDS,
CAUSES OF ACTION (INCLUDING CAUSES OF ACTION IN TORT), LOSSES, DAMAGES,
LIABILITIES, COSTS AND EXPENSES (INCLUDING ATTORNEYS’ FEES AND COURT COSTS) OF
ANY AND EVERY KIND OR CHARACTER, KNOWN OR UNKNOWN, WHICH PURCHASER MIGHT HAVE
ASSERTED OR ALLEGED AGAINST SELLER AT ANY TIME BY REASON OF OR ARISING OUT OF
ANY CONSTRUCTION DEFECTS, PHYSICAL CONDITIONS, VIOLATIONS OF ANY APPLICABLE LAWS
(INCLUDING ANY ENVIRONMENTAL LAWS) AND ANY AND ALL OTHER ACTS, OMISSIONS,
EVENTS, CIRCUMSTANCES OR MATTERS REGARDING THE PREMISES; PROVIDED, HOWEVER, THAT
THE FOREGOING PROVISION SHALL NOT BE CONSTRUED TO LIMIT ANY REMEDY PROVIDED TO
PURCHASER UNDER SECTION 6.3 OF THIS AGREEMENT.  PURCHASER AGREES THAT SHOULD ANY
CLEANUP, REMEDIATION OR REMOVAL OF HAZARDOUS SUBSTANCES OR OTHER ENVIRONMENTAL
CONDITIONS ON THE PREMISES BE REQUIRED UNDER APPLICABLE LAW AFTER THE DATE OF
CLOSING DURING PURCHASER’S OWNERSHIP OF THE PROPERTY, SUCH CLEAN-UP, REMOVAL OR
REMEDIATION SHALL BE THE RESPONSIBILITY OF AND SHALL BE PERFORMED AT THE SOLE
COST AND EXPENSE OF PURCHASER.


8.3           WAIVERS OF DECEPTIVE TRADE PRACTICES ACT.  PURCHASER ACKNOWLEDGES
AND AGREES, ON ITS OWN BEHALF AND ON BEHALF OF ITS ASSIGNS AND SUCCESSORS, THAT
THE TEXAS DECEPTIVE TRADE PRACTICES — CONSUMER PROTECTION ACT, SUBCHAPTER E OF
CHAPTER 17 OF THE TEXAS BUSINESS AND COMMERCE CODE (THE “DTPA”), IS NOT
APPLICABLE TO THIS TRANSACTION.  ACCORDINGLY, PURCHASER’S RIGHTS AND REMEDIES
WITH RESPECT TO THIS TRANSACTION, AND WITH RESPECT TO ALL ACTS OR PRACTICES OF
THE OTHER, PAST, PRESENT OR FUTURE, IN CONNECTION WITH THIS TRANSACTION, SHALL
BE GOVERNED BY LEGAL PRINCIPLES OTHER THAN THE DTPA.  IN FURTHERANCE THEREOF,
PURCHASER AGREES AS FOLLOWS:


(A)           PURCHASER REPRESENTS THAT IT IS A BUSINESS CONSUMER AND THAT IT
SEEKS TO ACQUIRE BY PURCHASE OR LEASE THE GOODS OR SERVICES THAT ARE THE SUBJECT
OF THIS AGREEMENT FOR COMMERCIAL OR BUSINESS USE.  PURCHASER FURTHER REPRESENTS
THAT IT HAS KNOWLEDGE AND EXPERIENCE IN FINANCIAL AND BUSINESS MATTERS THAT
ENABLE IT TO EVALUATE THE MERITS AND RISKS OF THE BUSINESS TRANSACTION THAT IS
THE SUBJECT OF THIS AGREEMENT.  PURCHASER ALSO REPRESENTS THAT IT IS NOT IN A
SIGNIFICANTLY DISPARATE BARGAINING POSITION IN RELATION TO SELLER.


(B)           PURCHASER REPRESENTS THAT IT HAS BEEN REPRESENTED BY LEGAL COUNSEL
IN SEEKING OR ACQUIRING THE GOODS OR SERVICES THAT ARE THE SUBJECT OF THIS
AGREEMENT AND THAT THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT DOES NOT
INVOLVE THE PURCHASE OR LEASE OF A FAMILY RESIDENCE OCCUPIED OR TO BE OCCUPIED
AS THE RESIDENCE OF PURCHASER.  PURCHASER SHALL CAUSE ITS LEGAL COUNSEL TO SIGN
THIS AGREEMENT IN THE SPACE PROVIDED BELOW FOR THE PURPOSE OF COMPLYING WITH
SECTION 17.42(A)(3) OF THE DTPA.


(C)           PURCHASER AGREES, ON ITS OWN BEHALF AND ON BEHALF OF ITS ASSIGNS
AND SUCCESSORS, THAT ALL OF ITS RIGHTS AND REMEDIES UNDER THE DTPA ARE WAIVED
AND RELEASED, INCLUDING SPECIFICALLY, WITHOUT LIMITATION, ALL RIGHTS AND
REMEDIES RESULTING FROM OR ARISING OUT OF ANY AND ALL ACTS OR PRACTICES OF
SELLER IN CONNECTION WITH THIS TRANSACTION, WHETHER SUCH ACTS OR PRACTICES OCCUR
BEFORE OR AFTER

15


--------------------------------------------------------------------------------





THE EXECUTION OF THIS AGREEMENT; PROVIDED, HOWEVER, NOTWITHSTANDING ANYTHING TO
THE CONTRARY HEREIN, IN ACCORDANCE WITH SECTION 17.42 OF THE DTPA, PURCHASER
DOES NOT WAIVE SECTION 17.555 OF THE DTPA.


8.4           EFFECT AND SURVIVAL OF DISCLAIMERS.  SELLER HAS INFORMED PURCHASER
THAT THE COMPENSATION TO BE PAID TO SELLER FOR THE PROPERTY HAS BEEN DECREASED
TO TAKE INTO ACCOUNT THAT THE PROPERTY IS BEING SOLD SUBJECT TO THE PROVISIONS
OF THIS ARTICLE VIII.  SELLER AND PURCHASER AGREE THAT THE PROVISIONS OF THIS
ARTICLE VIII SHALL SURVIVE CLOSING.


ARTICLE IX


MISCELLANEOUS


9.1           BROKER.  SELLER AND PURCHASER REPRESENT EACH TO THE OTHER THAT
EACH HAS HAD NO DEALINGS WITH ANY BROKER, FINDER OR OTHER PARTY CONCERNING
PURCHASER’S PURCHASE OF THE PROPERTY.  SELLER AND PURCHASER EACH HEREBY AGREE TO
INDEMNIFY AND HOLD THE OTHER HARMLESS FROM ALL LOSS, COST, DAMAGE OR EXPENSE
(INCLUDING REASONABLE ATTORNEY’S FEES) INCURRED BY THE OTHER AS A RESULT OF ANY
CLAIM ARISING OUT OF THE ACTS OF THE INDEMNIFYING PARTY (OR OTHERS ON ITS
BEHALF) FOR A COMMISSION, FINDER’S FEE OR SIMILAR COMPENSATION MADE BY ANY
BROKER, FINDER OR ANY PARTY WHO CLAIMS TO HAVE DEALT WITH SUCH PARTY.  THE
FOREGOING REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS SECTION SHALL SURVIVE
THE CLOSING.  THE TEXAS REAL ESTATE LICENSE ACT REQUIRES WRITTEN NOTICE TO
PURCHASER THAT IT SHOULD HAVE AN ATTORNEY EXAMINE AN ABSTRACT OF TITLE TO THE
PROPERTY BEING PURCHASED OR OBTAIN A TITLE INSURANCE POLICY.  NOTICE TO THAT
EFFECT IS, THEREFORE, HEREBY GIVEN TO PURCHASER.


9.2           ERISA.  PURCHASER REPRESENTS THAT PURCHASER IS NOT AN EMPLOYEE
BENEFIT PLAN OR A GOVERNMENTAL PLAN OR A PARTY IN INTEREST OF EITHER SUCH A
PLAN, AND THAT THE FUNDS BEING USED TO ACQUIRE THE PROPERTY ARE NOT PLAN ASSETS
OR SUBJECT TO STATE LAWS REGULATING INVESTMENTS OF AND FIDUCIARY OBLIGATIONS
WITH RESPECT TO A GOVERNMENTAL PLAN.  AS USED HEREIN, THE TERMS “EMPLOYEE
BENEFIT PLAN”, “PARTY IN INTEREST”, “PLAN ASSETS” AND “GOVERNMENTAL PLAN” SHALL
HAVE THE RESPECTIVE MEANINGS ASSIGNED TO SUCH TERMS IN ERISA, AND THE TERM
“ERISA” SHALL MEAN THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS
AMENDED, AND THE REGULATIONS PROMULGATED IN CONNECTION THEREWITH.  UPON THE
REQUEST OF SELLER, PURCHASER SHALL DELIVER TO SELLER AT CLOSING A CERTIFICATE
STATING THAT THE FOREGOING REPRESENTATIONS ARE TRUE AND CORRECT AND CONTAINING
AN AGREEMENT BY PURCHASER TO INDEMNIFY SELLER AGAINST ANY INACCURACY IN SUCH
REPRESENTATIONS.  THE FOREGOING COVENANTS SHALL SURVIVE CLOSING.

9.3           Assignment.  Purchaser may not assign its rights under this
Agreement to anyone other than a Permitted Assignee (as hereinafter defined)
without first obtaining Seller’s written approval, which will not be
unreasonably withheld.  Subject to the conditions set forth in this Section 9.3,
Purchaser may assign its rights under this Agreement to a Permitted Assignee
without the prior written consent of Seller.  In the event that Purchaser
desires to assign its rights under this Agreement to a Permitted Assignee,
Purchaser shall send written notice to Seller at least five (5) business days
prior to the effective date of such assignment stating the name and, if
applicable, the constituent persons or entities of the Permitted Assignee.  Such
assignment shall not become effective until such Permitted Assignee executes an
instrument reasonably satisfactory to Seller in form and substance whereby the
Permitted Assignee expressly assumes each of the obligations of Purchaser under
this Agreement, including specifically, without limitation, all obligations
concerning the Earnest Money.  No assignment shall release or otherwise relieve
Purchaser from any obligations hereunder.  For purposes of this Section 9.3, the
term “Permitted Assignee” shall mean (a) a corporation in which Medical Edge
Healthcare Group, Inc. (or an Affiliate thereof) owns or controls a majority of
the stock entitled to vote for directors, (b) a general partnership in which
Medical Edge Healthcare Group, Inc. (or an Affiliate thereof) is a general
partner owning a majority of the total partnership interests therein, or (c) a
limited partnership in which Medical Edge Healthcare Group, Inc. (or an
Affiliate thereof) is the sole general partner.  An “Affiliate” shall

16


--------------------------------------------------------------------------------




mean with respect to Purchaser: (a) Purchaser’s partners, co-members and joint
venturers, (b) each corporation or other entity that is a parent or subsidiary
of Purchaser, (c) each corporation or other entity that is controlled by or
under common control of a parent of Purchaser, or (d) an entity that is
controlled by any one or more of the following persons:  a director, officer,
employee or agent of Purchaser or Joe Panter or Jim Wopnford.  Notwithstanding
anything to the contrary contained herein, Purchaser shall not have the right to
assign this Agreement to any assignee which, in the reasonable judgment of
Seller, will cause the transaction contemplated hereby or any party thereto to
violate the requirements of ERISA.  In order to enable Seller to make such
determination, Purchaser shall cause to be delivered to Seller such information
as is requested by Seller with respect to a proposed assignee and the
constituent persons or entities of any proposed assignee, including
specifically, without limitation, any pension or profit sharing plans related
thereto.


9.4           CONFIDENTIALITY. THE INFORMATION SUPPLIED TO OR MADE AVAILABLE TO
PURCHASER BY SELLER PURSUANT TO THIS AGREEMENT SHALL NOT BE RELEASED OR
DISCLOSED TO ANY OTHER PARTIES UNLESS AND UNTIL THIS TRANSACTION HAS CLOSED
WITHOUT THE PRIOR WRITTEN CONSENT OF SELLER.  SELLER SHALL NOT WITHHOLD ITS
CONSENT TO DISCLOSURE OF SUCH INFORMATION TO PURCHASER’S ATTORNEY OR TO ANY
PROSPECTIVE LENDER.  IN THE EVENT THAT THIS TRANSACTION IS NOT CLOSED FOR ANY
REASON, THEN (A) PURCHASER SHALL REFRAIN, AND SHALL CAUSE ITS AGENTS,
REPRESENTATIVES AND ACCOUNTANTS TO REFRAIN, FROM DISCLOSING ALL SUCH INFORMATION
TO ANY OTHER PARTY, (B) PURCHASER SHALL PROMPTLY RETURN TO SELLER ANY
STATEMENTS, DOCUMENTS, SCHEDULES, EXHIBITS OR OTHER WRITTEN INFORMATION OBTAINED
FROM SELLER IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTION CONTEMPLATED
HEREIN, AND (C) NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED ELSEWHERE IN
THIS AGREEMENT, THE COVENANT SET FORTH IN THE FOREGOING CLAUSES (A) AND (B)
SHALL SURVIVE ANY TERMINATION OF THIS AGREEMENT.  IT IS UNDERSTOOD AND AGREED
THAT, WITH RESPECT TO ANY PROVISION OF THIS AGREEMENT WHICH REFERS TO THE
TERMINATION OF THIS AGREEMENT AND THE RETURN OF THE EARNEST MONEY TO PURCHASER,
SUCH EARNEST MONEY SHALL NOT BE RETURNED TO PURCHASER UNLESS AND UNTIL PURCHASER
HAS FULFILLED ITS OBLIGATION TO RETURN TO SELLER THE MATERIALS DESCRIBED IN
CLAUSE (B) OF THE PRECEDING SENTENCE.  IN THE EVENT OF A BREACH OR THREATENED
BREACH BY PURCHASER OR ITS AGENTS OR REPRESENTATIVES OF THIS SECTION 9.4, SELLER
SHALL BE ENTITLED TO AN INJUNCTION RESTRAINING PURCHASER OR ITS AGENTS OR
REPRESENTATIVES FROM DISCLOSING, IN WHOLE OR IN PART, SUCH CONFIDENTIAL
INFORMATION.  NOTHING HEREIN SHALL BE CONSTRUED AS PROHIBITING SELLER FROM
PURSUING ANY OTHER AVAILABLE REMEDY AT LAW OR IN EQUITY FOR SUCH BREACH OR
THREATENED BREACH.


9.5           NOTICE.  ALL NOTICES REQUIRED OR PERMITTED HEREUNDER SHALL BE IN
WRITING AND SHALL BE SERVED ON THE PARTIES AT THE FOLLOWING ADDRESS:

If to Seller:

 

Behringer Harvard Northpoint I LP

 

 

Attention: Sam A. Gillespie

 

 

15601 North Dallas Parkway

 

 

Suite 600

 

 

Addison, Texas 75001

 

 

 

With copies to:

 

Powell & Coleman, L.L.P.

 

 

Attention: Patrick M. Arnold, Esq.

 

 

8080 North Central Expressway, Suite 1380

 

 

Dallas, Texas 75206

 

 

 

If to Purchaser:

 

Medical Edge Healthcare Group, Inc.

 

 

Attn: Carl D. Soderstrom

 

 

9229 LBJ Freeway, Suite 250

 

 

Dallas, Texas 75243

 

17


--------------------------------------------------------------------------------




 

With a copy to:

 

Goins, Underkofler, Crawford & Langdon, L.L.P.

 

 

Attn: John O. Langdon

 

 

1201 Elm Street, Suite 4800

 

 

Dallas, Texas 75270

 

Any such notices shall be either (a) sent by certified mail, return receipt
requested, in which case notice shall be deemed delivered upon deposit, postage
prepaid in the U.S. mail, or (b) sent by a nationally recognized overnight
courier, in which case it shall be deemed delivered one business day after
deposit with such courier, or (c) delivered by hand delivery, in which case it
shall be deemed delivered upon receipt.  The above addresses may be changed by
written notice to the other party; provided, however, that no notice of a change
of address shall be effective until actual receipt of such notice.  Copies of
notices are for informational purposes only, and a failure to give or receive
copies of any notice shall not be deemed a failure to give notice.


9.6           TIME OF ESSENCE.  TIME IS OF THE ESSENCE OF THIS AGREEMENT.


9.7           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN TWO OR MORE
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH
TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


9.8           CAPTIONS.  THE CAPTIONS IN THIS AGREEMENT ARE INSERTED FOR
CONVENIENCE OF REFERENCE AND IN NO WAY DEFINE, DESCRIBE OR LIMIT THE SCOPE OR
INTENT OF THIS AGREEMENT OR ANY OF THE PROVISIONS HEREOF.


9.9           BINDING EFFECT.  THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO
THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE LEGAL REPRESENTATIVES,
SUCCESSORS AND PERMITTED ASSIGNS.


9.10         ENTIRE AGREEMENT; MODIFICATIONS.  THIS AGREEMENT CONTAINS THE
ENTIRE AGREEMENT BETWEEN THE PARTIES RELATING TO THE TRANSACTIONS CONTEMPLATED
HEREBY AND ALL PRIOR OR CONTEMPORANEOUS AGREEMENTS, UNDERSTANDINGS,
REPRESENTATIONS OR STATEMENTS, ORAL OR WRITTEN, ARE SUPERSEDED HEREBY.  NO
WAIVER, MODIFICATION AMENDMENT, DISCHARGE OR CHANGE OF THIS AGREEMENT SHALL BE
VALID UNLESS THE SAME IS IN WRITING AND SIGNED BY THE PARTY AGAINST WHICH THE
ENFORCEMENT OF SUCH MODIFICATION, WAIVER, AMENDMENT DISCHARGE OR CHANGE IS
SOUGHT.


9.11         PARTIAL INVALIDITY.  ANY PROVISION OF THIS AGREEMENT WHICH IS
UNENFORCEABLE OR INVALID OR THE INCLUSION OF WHICH WOULD AFFECT THE VALIDITY,
LEGALITY OR ENFORCEMENT OF THIS AGREEMENT SHALL BE OF NO EFFECT, BUT ALL THE
REMAINING PROVISIONS OF THIS AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT.


9.12         DISCHARGE OF OBLIGATIONS.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED
HEREIN, THE ACCEPTANCE OF THE DEED BY PURCHASER AT CLOSING SHALL BE DEEMED TO BE
A FULL PERFORMANCE AND DISCHARGE OF EVERY REPRESENTATION, WARRANTY AND COVENANT
MADE BY SELLER HEREIN AND EVERY AGREEMENT AND OBLIGATION ON THE PART OF SELLER
TO BE PERFORMED PURSUANT TO THE PROVISIONS HEREOF, AND SUCH REPRESENTATIONS,
WARRANTIES AND COVENANTS SHALL BE DEEMED TO MERGE INTO THE DOCUMENTS DELIVERED
AT CLOSING. THE PRECEDING SENTENCE SHALL NOT BE CONSTRUED TO BE APPLICABLE TO
ANY REPRESENTATION, WARRANTY OR COVENANT MADE BY SELLER IN ANY DOCUMENTS
EXECUTED BY SELLER AT CLOSING, IT BEING AGREED THAT THERE SHALL BE NO MERGER OF
THE REPRESENTATIONS, WARRANTIES AND COVENANTS SET FORTH IN THE DOCUMENTS
EXECUTED BY SELLER AT CLOSING.


9.13         ASSIGNMENT OF THIRD PARTY CLAIMS.  IN CONSIDERATION OF THE
COVENANTS CONTAINED HEREIN AND PAYMENT BY PURCHASER OF THE PURCHASE PRICE,
SELLER SHALL BE DEEMED TO HAVE CONVEYED TO PURCHASER AT CLOSING SELLER’S
INTEREST IN ANY CLAIMS AND CAUSES OF ACTION SELLER MAY HAVE AGAINST THIRD
PARTIES (OTHER THAN PURCHASER OR ANY TENANT OF THE PROPERTY) ARISING OUT OF
SELLER’S ACQUISITION OR OWNERSHIP OF THE PROPERTY.  PURCHASER HEREBY AGREES TO
INDEMNIFY, DEFEND AND HOLD HARMLESS SELLER FROM AND AGAINST ANY AND ALL CLAIMS,
DEMANDS, LOSSES, DAMAGES OF ANY KIND, AND CAUSES OF ACTION SELLER MAY SUFFER AS
A RESULT OF

18


--------------------------------------------------------------------------------





ACTIONS TAKEN BY PURCHASER WITH REGARD TO THIRD PARTY CLAIMS AND CAUSES OF
ACTION ASSIGNED TO PURCHASER PURSUANT TO THE PRECEDING SENTENCE.


9.14         NO THIRD PARTY RIGHTS.  NOTHING IN THIS AGREEMENT, EXPRESS OR
IMPLIED, IS INTENDED TO CONFER UPON ANY PERSON, OTHER THAN THE PARTIES HERETO
AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, ANY RIGHTS OR REMEDIES UNDER OR BY
REASON OF THIS AGREEMENT.


9.15         FURTHER ASSURANCES.  BOTH SELLER AND PURCHASER AGREE THAT IT WILL
WITHOUT FURTHER CONSIDERATION EXECUTE AND DELIVER SUCH OTHER DOCUMENTS AND TAKE
SUCH OTHER ACTION, WHETHER PRIOR OR SUBSEQUENT TO CLOSING, AS MAY BE REASONABLY
REQUESTED BY THE OTHER PARTY TO CONSUMMATE MORE EFFECTIVELY THE TRANSACTIONS
CONTEMPLATED HEREBY.


9.16         CONSTRUCTION.  THE PARTIES ACKNOWLEDGE THAT THE PARTIES AND THEIR
COUNSEL HAVE REVIEWED AND REVISED THIS AGREEMENT AND THAT THE NORMAL RULE OF
CONSTRUCTION TO THE EFFECT THAT ANY AMBIGUITIES ARE TO BE RESOLVED AGAINST THE
DRAFTING PARTY SHALL NOT BE EMPLOYED IN THE INTERPRETATION OF THIS AGREEMENT OR
ANY EXHIBITS OR AMENDMENTS HERETO.


9.17         CALCULATION OF TIME PERIODS.  UNLESS OTHERWISE SPECIFIED, IN
COMPUTING ANY PERIOD OF TIME DESCRIBED IN THIS AGREEMENT, THE DAY OF THE ACT OR
EVENT AFTER WHICH THE DESIGNATED PERIOD OF TIME BEGINS TO RUN IS NOT TO BE
INCLUDED AND THE LAST DAY OF THE PERIOD SO COMPUTED IS TO BE INCLUDED, UNLESS
SUCH LAST DAY IS A SATURDAY, SUNDAY OR LEGAL HOLIDAY UNDER THE LAWS OF THE STATE
OF TEXAS, IN WHICH EVENT THE PERIOD SHALL RUN UNTIL THE END OF THE NEXT DAY
WHICH IS NEITHER A SATURDAY, SUNDAY OR LEGAL HOLIDAY.  THE FINAL DAY OF ANY SUCH
PERIOD SHALL BE DEEMED TO END AT 5 P.M., DALLAS, TEXAS TIME.


9.18         APPLICABLE LAW.  THIS AGREEMENT IS PERFORMABLE IN DALLAS COUNTY,
TEXAS, AND SHALL IN ALL RESPECTS BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE SUBSTANTIVE FEDERAL LAWS OF THE UNITED STATES AND THE LAWS OF THE
STATE OF TEXAS.  PURCHASER HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY
STATE OR FEDERAL COURT SITTING IN DALLAS COUNTY, TEXAS, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT AND HEREBY IRREVOCABLY
AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING SHALL BE HEARD
AND DETERMINED IN A STATE OR FEDERAL COURT SITTING IN DALLAS COUNTY, TEXAS.  IF
EITHER PARTY SHALL EMPLOY AN ATTORNEY TO ENFORCE OR DEFINE THE RIGHTS OF SUCH
PARTY HEREUNDER, THE PREVAILING PARTY SHALL BE ENTITLED TO RECOVER FROM THE
NONPREVAILING PARTY ALL OF ITS REASONABLE EXPENSES, INCLUDING REASONABLE
ATTORNEYS’ FEES.  PURCHASER AND SELLER AGREE THAT THE PROVISIONS OF THIS SECTION
SHALL SURVIVE THE CLOSING OF THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT.


9.19         MUNICIPAL UTILITY DISTRICT NOTICES.  PURCHASER AGREES THAT IF THE
PROPERTY OR ANY PORTION THEREOF IS LOCATED IN A MUNICIPAL UTILITY DISTRICT,
PURCHASER WILL, WITHIN FIVE (5) DAYS AFTER REQUEST BY SELLER, EXECUTE ANY AND
ALL NOTICES WHICH, IN THE OPINION OF COUNSEL FOR SELLER, ARE REQUIRED BY LAW TO
BE GIVEN TO PURCHASER WITH RESPECT TO THE PROPERTY.


9.20         EXHIBITS AND SCHEDULES.  THE FOLLOWING SCHEDULES OR EXHIBITS
ATTACHED HERETO (HEREIN SOMETIMES BEING REFERRED TO AS “EXHIBIT”) SHALL BE
DEEMED TO BE AN INTEGRAL PART OF THIS AGREEMENT:

A

 

Legal Description

B

 

Property Documents

B-1

 

Contracts

 

19


--------------------------------------------------------------------------------




 

C

 

Special Warranty Deed

D

 

Bill of Sale

E

 

Assignment of Leases and Security Deposits

F

 

Assignment and Assumption of Intangible Property and Other Rights

G

 

Tenant Notice Letters

H

 

FIRPTA Affidavit

I

 

Agreement Regarding Disclaimers

J-1

 

Centex Homes Estoppel Certificate

J-2

 

Fresh Market Deli Estoppel Certificate

K

 

Seller Certificate

L

 

Certificate (regarding Seller Reps)

Schedule 5.1(c)

 

Leases

 


9.21         TENDER OF OFFER.  UPON EXECUTION OF THIS AGREEMENT BY PURCHASER AND
DELIVERY OF SAME TO SELLER, THIS AGREEMENT SHALL CONSTITUTE AN OFFER WHICH HAS
BEEN SUBMITTED BY PURCHASER TO SELLER FOR SELLER’S APPROVAL.  BY EXECUTING THIS
AGREEMENT AND SUBMITTING SAME TO SELLER, PURCHASER ACKNOWLEDGES AND AGREES AS
FOLLOWS:  (A) THIS AGREEMENT MAY BE APPROVED OR DISAPPROVED BY SELLER IN ITS
SOLE AND UNFETTERED DISCRETION, WITH SELLER HAVING THE RIGHT TO DISAPPROVE THIS
AGREEMENT FOR ANY REASON WHATSOEVER, AND (B) SELLER’S APPROVAL OF THIS AGREEMENT
SHALL BE EVIDENCED ONLY BY SELLER’S EXECUTION OF THIS AGREEMENT AND DELIVERY OF
A COUNTERPART HEREOF EXECUTED BY BOTH SELLER AND PURCHASER TO THE TITLE
COMPANY.  PURCHASER ACKNOWLEDGES THAT PURCHASER HAS NOT, WILL NOT AND CANNOT
RELY UPON ANY OTHER STATEMENT OR ACTION OF SELLER OR ITS REPRESENTATIVES AS
EVIDENCE OF SELLER’S APPROVAL OF THIS AGREEMENT.


9.22         EFFECTIVE DATE.  THE OFFER BY PURCHASER HEREIN CONTAINED SHALL
AUTOMATICALLY BE WITHDRAWN AND BECOME OF NO FORCE OR EFFECT UNLESS THIS
AGREEMENT IS EXECUTED BY SELLER AND DELIVERED TO THE TITLE COMPANY ON OR BEFORE
5 P.M., DALLAS, TEXAS TIME ON THE DATE THAT IS TEN (10) DAYS AFTER PURCHASER
EXECUTES THIS AGREEMENT AND DELIVERS SAME TO SELLER.  THE “EFFECTIVE DATE” OF
THIS AGREEMENT SHALL BE THE DATE OF DELIVERY TO THE TITLE COMPANY OF A FULLY
EXECUTED COUNTERPART OF THIS AGREEMENT, AS EVIDENCED BY THE TITLE COMPANY’S
NOTATION IN THE SPACE SET FORTH BELOW.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

SELLER:

 

 

Dated:

 

 

BEHRINGER HARVARD NORTHPOINT I LP,

 

a Texas limited partnership

 

 

 

 

 

By:

Behringer Harvard Northpoint I GP, LLC

 

 

a Texas limited liability company,

 

 

its General Partner

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

20


--------------------------------------------------------------------------------




 

PURCHASER:

 

 

 

MEDICAL EDGE HEALTHCARE GROUP, INC.,

 

a Texas corporation

Dated:

 

 

 

 

 

 

By:

 

 

 

 

Carl D. Soderstrom,

 

 

Chief Executive Officer

 

21


--------------------------------------------------------------------------------




 

ACKNOWLEDGMENT BY TITLE COMPANY

The Title Company hereby acknowledges receipt of (a) a counterpart of this
Agreement executed by Seller and Purchaser on the            day of November,
2006 (the “Effective Date”), and (b) Earnest Money from Purchaser in the amount
of Fifty Thousand Dollars ($50,000.00) on the       day of October, 2006.

REPUBLIC TITLE OF TEXAS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

22


--------------------------------------------------------------------------------


EXHIBIT A

LEGAL DESCRIPTION

TRACT I

BEING a 5.081 acre tract of land situated in the J. D. Hamilton Survey, Abstract
Number 647, in the City of Dallas, Dallas County, Texas and being all of LOT 1,
BLOCK M/8416 of NORTHPOINT BUSINESS CAMPUS, an addition to the City of Dallas
according to the plat recorded in Volume 76163, Page 0562 of the Deed Records of
Dallas County, Texas (DRDCT) and being more particularly described as follows:

BEGINNING at a concrete monument found at the point of intersection of the
northerly right-of-way line of Interstate Highway Number 635 (LBJ Freeway) (a
variable width right-of-way) with the easterly right-of-way line of Greenville
Avenue (a variable width right-of-way) and being the westerly corner of said
Lot 1;

THENCE along the easterly right-of-way line of said Greenville Avenue as
follows:

NORTH 22°20’30” EAST a distance of 249.99 feet to a 5/8 inch iron rod set for
corner;

NORTH 67°39’30” WEST a distance of 20.00 feet to a 5/8 inch iron rod set for
corner;

NORTH 22°20’30” EAST a distance of 25.01 feet to a 5/8 inch iron rod set for the
southwest corner of Lot 4, Block M/8416 of Third Section Northpoint Business
Campus, an addition to the City of Dallas according to the plat recorded in
Volume 78060, Page 1029 (DRDCT);

THENCE departing the easterly right-of-way line of said Greenville Avenue and
following the southerly line of said Lot 4 and the northerly line of said Lot 1
as follows:

SOUTH 67°39’30” EAST a distance of 309.99 feet to a 5/8 inch iron rod set for
corner;

SOUTH 89°58’00” EAST a distance of 99.12 feet to a 5/8 inch iron rod set for the
southeast corner of said Lot 4 and being the northerly northeast corner of said
Lot 1 and being located in the westerly line of Common Green #1, Block M/8416 of
said Third Section Northpoint Business Campus;

THENCE along the easterly line of said Lot 1 and the westerly and southerly line
of said Common Green #1 as follows:

SOUTH 00°02’00” WEST a distance of 146.90 feet to a 5/8 inch iron rod set for
corner;

SOUTH 89°58’00” EAST a distance of 153.38 feet to a 5/8 inch iron rod set for
the easterly northeast corner of said Lot 1 and being the northwest corner of
Lot 2, Block M/8416 of Second Section Northpoint Business Campus, an addition to
the City of Dallas according to the plat recorded in Volume 77132, Page 0031
(DRDCT);

THENCE departing the southerly line of said Common Green #1, and following the
easterly line of said Lot 1 and the westerly line of said Lot 2 SOUTH
00°20’00”WEST a distance of 329.00 feet to a 5/8 inch iron rod set for the
southeast corner of said Lot 1 and being the southwest corner of said Lot 2;

A-1


--------------------------------------------------------------------------------




THENCE NORTH 89°58’00” WEST along the southerly line of said Lot 1 a distance of
229.00 feet to a ¾ inch iron rod found for the southerly southwest corner of
said Lot 1 and being located in the northeasterly right-of-way line of said
Interstate Highway 635 (LBJ Freeway);

THENCE along the northeasterly right-of-way line of said Interstate Highway 635
(LBJ Freeway) as follows:

NORTH 48°43’30” WEST a distance of 247.57 feet to a concrete monument with brass
cap found for corner;

NORTH 51°15’00” WEST a distance of 269.17 feet to the POINT OF BEGINNING;

CONTAINING within these metes and bounds 5.081 acres of 221,322 square feet of
land, more or less.

TRACT II

That certain perpetual easement interest and estate appurtenant to Tract I and
all rights and privileges in connection therewith, created in Reciprocal
Easement Agreement With Covenants and Restrictions dated December 2, 2002,
executed by and among Northpoint Office Partners, L.P., Two Northpoint Office
Partners, L.P., and Texas Health Choice, L.C., recorded in Volume 2002235,
Page 07795, Deed Records, Dallas County, Texas, covering Lot 3, Lot 4 and Common
Green #1, Block M, City Block 8416 of the Third Section of Northpoint Business
Campus, an addition to the City of Dallas, Texas, according to the Plat recorded
in Volume 78060, Page 1029, Map Records, Dallas County, Texas.

A-2


--------------------------------------------------------------------------------


EXHIBIT B

PROPERTY DOCUMENTS

1.             Copies of all Leases, including any and all modifications or
amendments thereto.

2.             A rent roll for the Property for the month in which this
Agreement is executed, or if not yet available, the most recently available
month, in the form customarily prepared for Seller by the current manager of the
Property.

3.             Copies of all vendor and service contracts which are currently in
effect with respect to the Property, including, but not limited to, all
agreements for the provision of janitorial, maintenance, trash removal,
landscaping and security services, to the extent in Seller’s possession.

4.             Copies of all leasing commission agreements with respect to the
Property to which Seller is a party.

5.             Operating statements for the Property for the most recent twelve
(12) months (or the period of Seller’s ownership of the Property, if less) in
the format customarily prepared for Seller by the current manager of the
Property.

6.             An inventory of the Personal Property, if any, to be conveyed to
Purchaser at Closing.

7.             Copies of the ad valorem and personal property tax statements
covering the Property for the current tax year (if available) and for the
previous two (2) years (or the period of Seller’s ownership of the Property, if
less).

8.             All Governmental licenses and permits issued with respect to the
Property to the extent in Seller’s possession, including specifically, without
limitation, building permits, certificates of occupancy, and special or
conditional use permits in Seller’s possession.

9.             Plans and specifications for the Improvements, to the extent in
Seller’s possession.

10.           Copies of all guaranties and warranties covering the Property, to
the extent in Seller’s possession.

11.           Any environmental, soil, or engineering reports prepared with
respect to the Property which are in Seller’s possession.

B-1


--------------------------------------------------------------------------------




EXHIBIT B-1

CONTRACTS

1.

Angiel Electrical

2.

Dallas Security System

3.

Duncan Disposal, Inc.

4.

Fikes Services, Inc.

5.

Garratt Callahan

6.

Merchants & Indust Security

7.

Metheny Landscape

8.

Mister Sweeper

9.

MitecNet Dallas

10.

MitecNet Dallas

11.

Noble Resources

12.

Reliant Energy

13.

Restorx of Texas

14.

Spaeth Industries

15.

Skyline Building Svcs.

16.

United Building Maintenance

17.

United Elevator Comp.

 

B-2


--------------------------------------------------------------------------------


EXHIBIT C

SPECIAL WARRANTY DEED

THE STATE OF TEXAS

 

§

 

 

 

§

KNOW ALL MEN BY THESE PRESENTS:

COUNTY OF DALLAS

 

§

 

 

THAT BEHRINGER HARVARD NORTHPOINT LP, a Texas limited partnership (hereinafter
referred to as “Grantor”), for and in consideration of the sum of Ten Dollars
($10.00) and other good and valuable consideration to it in hand paid by MEDICAL
EDGE HEALTHCARE GROUP, INC., a Texas corporation (hereinafter referred to as
“Grantee”), whose mailing address is                     , the receipt and
sufficiency of which consideration are hereby acknowledged, has GRANTED,
BARGAINED, SOLD and CONVEYED, and by these presents does hereby GRANT, BARGAIN,
SELL and CONVEY, unto Grantee all of the real property situated in Dallas
County, Texas, described on Exhibit A attached hereto and made a part hereof for
all purposes, together with all and singular the rights, benefits, privileges,
easements, tenements, hereditaments and appurtenances thereon or in anywise
appertaining thereto, and together with all improvements situated thereon and
any right, title and interest of Grantor in and to adjacent streets, alleys and
rights-of-way (said land, rights, benefits, privileges, easements, tenements,
hereditaments, appurtenances, improvements and interests being hereinafter
referred to collectively as the “Property”).

This conveyance is made subject to the following: (a) the matters set forth on
Exhibit B attached hereto and made a part hereof for all purposes; and (b)
shortages in area, encroachments, overlapping of improvements, and all matters
affecting the Property that are visible or would be revealed by a survey thereof
(collectively, the “Permitted Exceptions”).

TO HAVE AND TO HOLD the Property, subject to the Permitted Exceptions, as
aforesaid, unto Grantee, its successors and assigns, forever; and Grantor does
hereby bind itself and its successors and assigns, to WARRANT AND FOREVER DEFEND
all and singular the Property unto Grantee, its successors and assigns, against
every person whomsoever lawfully claiming or to claim the same, or any part
thereof, by, through or under Grantor, but not otherwise.

By acceptance of this Special Warranty Deed, Grantee assumes payment of all
property taxes on the Property for the year 2006 and subsequent years.

IN WITNESS WHEREOF, this Special Warranty Deed has been executed by Grantor to
be effective as of the       day of          , 20     .

 

BEHRINGER HARVARD NORTHPOINT I LP,

 

a Texas limited partnership

 

 

 

By:

Behringer Harvard Northpoint I GP, LLC

 

 

a Texas limited liability company,

 

 

its General Partner

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

C-1


--------------------------------------------------------------------------------




 

THE STATE OF TEXAS

 

§

 

 

 

 

§

 

 

COUNTY OF DALLAS

 

§

 

 

 

This instrument was acknowledged before me on the       day of
                    , 20     , by                         ,            of
Behringer Harvard Northpoint I GP, LLC, a Texas limited liability company, the
General Partner of Behringer Harvard Northpoint I LP, a Texas limited
partnership, on behalf of said limited partnership.

 

 



Notary Public

 

C-2


--------------------------------------------------------------------------------


EXHIBIT D

BILL OF SALE

Seller, BEHRINGER HARVARD NORTHPOINT I LP, a Texas limited partnership
(“Seller”), having its principal place of business at Dallas, Texas, in
consideration of Ten and No/100 Dollars ($10.00), receipt of which is hereby
acknowledged, does hereby sell, assign, transfer and set over to MEDICAL EDGE
HEALTHCARE GROUP, INC., a Texas corporation (“Purchaser”), the following
described personal property, to-wit:

All of the furniture, fixtures, equipment, machines, apparatus, supplies and
personal property, of every nature and description, and all replacements thereof
now owned by Seller and located in or on the real estate described on Exhibit A
attached hereto and made a part hereof, excepting therefrom any furniture,
furnishings, fixtures, business equipment or articles of personal property
belonging to tenants occupying the improvements situated on said real estate, or
otherwise excluded pursuant to Tenant Estoppel Certificates executed by such
tenants in connection with the sale and purchase of the real property and
improvements thereon described in that certain Purchase Agreement between Seller
and Purchaser dated           , 20     .

SELLER MAKES NO WARRANTY OF MERCHANTABILITY, QUALITY OR FITNESS FOR A PARTICULAR
PURPOSE IN RESPECT OF THE FOREGOING PROPERTY, AND THE SAME IS SOLD IN “AS IS,
WHERE IS” CONDITION, WITH ALL FAULTS.  BY EXECUTION OF THIS BILL OF SALE,
PURCHASER AFFIRMS THAT IT HAS NOT RELIED ON SELLER’S SKILL OR JUDGMENT TO SELECT
OR FURNISH THE FOREGOING PROPERTY FOR ANY PARTICULAR PURPOSE, THAT SELLER MAKES
NO WARRANTY OR MERCHANTABILITY, QUALITY, OR FITNESS FOR ANY PARTICULAR PURPOSE,
AND THAT THE FOREGOING PROPERTY IS BEING SOLD TO PURCHASER WITHOUT
REPRESENTATION OR WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY.

IN WITNESS WHEREOF, Seller has caused this Bill of Sale to be signed and sealed
in its name by its officers thereunto duly authorized this       day of
          , 20     .

 

BEHRINGER HARVARD NORTHPOINT I LP,

 

a Texas limited partnership

 

 

 

By:

Behringer Harvard Northpoint I GP, LLC,

 

 

a Texas limited liability company,

 

 

its General Partner

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

D-1


--------------------------------------------------------------------------------




 

THE STATE OF TEXAS

 

§

 

 

§

COUNTY OF DALLAS

 

§

 

This instrument was acknowledged before me on the       day of
                    , 20     , by                         ,            of
Behringer Harvard Northpoint I GP, LLC, a Texas limited liability company, the
General Partner of Behringer Harvard Northpoint I LP, a Texas limited
partnership, on behalf of said limited partnership.

 

 

Notary Public

 

D-2


--------------------------------------------------------------------------------


EXHIBIT E

ASSIGNMENT OF LEASES AND SECURITY DEPOSITS

THE STATE OF TEXAS

 

§

 

 

 

§

KNOW ALL MEN BY THESE PRESENTS:

COUNTY OF DALLAS

 

§

 

 

BEHRINGER HARVARD NORTHPOINT I LP, a Texas limited partnership (“Assignor”), in
consideration of the sum of Ten and No/100 Dollars ($10.00) in hand paid and
other good and valuable consideration, the receipt of which is hereby
acknowledged, hereby assigns, transfers, sets over and conveys to MEDICAL EDGE
HEALTHCARE GROUP, INC., a Texas corporation (“Assignee”), all of Assignor’s
right, title and interest in and to all leases, including any and all security
deposits made by tenants pursuant to said leases, in effect at the real property
in Dallas County, Texas more particularly described on Exhibit A attached hereto
(“Existing Leases”); provided, however, that Assignor reserves and retains for
itself any and all claims and causes of action that have accrued to Assignor
under Existing Leases prior to the effective date of this Assignment of Leases
and Security Deposits.  Assignor agrees to defend, indemnify and hold harmless
Assignee from Assignor’s failure to fulfill, perform and discharge all of the
various commitments, obligations and liabilities of Assignor under and by virtue
of the Existing Leases assigned hereunder arising prior to the effective date
hereof, except with respect to that certain Office Lease Agreement dated as of
September 19, 2000, originally executed between Texas Health Choice, LC, as
landlord, and Medical Edge Healthcare Group, Inc., as Tenant, as same may have
been amended (the “Medical Edge Lease”) .

IN WITNESS WHEREOF, Assignor has executed this Assignment to be effective as of
the       day of          , 20     .

ASSIGNOR

 

 

 

 

BEHRINGER HARVARD NORTHPOINT I LP,

 

a Texas limited partnership

 

 

 

By:

Behringer Harvard Northpoint I GP, LLC,

 

 

a Texas limited liability company,

 

 

its General Partner

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

E-1


--------------------------------------------------------------------------------




 

THE STATE OF TEXAS

 

§

 

 

 

§

 

COUNTY OF DALLAS

 

§

 

 

This instrument was acknowledged before me on the       day of
                    , 20     , by                         ,            of
Behringer Harvard Northpoint I GP, LLC, a Texas limited liability company, the
General Partner of Behringer Harvard Northpoint I LP, a Texas limited
partnership, on behalf of said limited partnership.

 

 

Notary Public

 

E-2


--------------------------------------------------------------------------------




ACCEPTANCE

Assignee hereby accepts the foregoing Assignment of Leases and Security Deposits
and agrees to assume, fulfill, perform and discharge all the various
commitments, obligations and liabilities of Assignor under and by virtue of the
Existing Leases hereby assigned, which arise on or after the effective date
hereof, including the return of security deposits, and does hereby agree to
defend, indemnify and hold harmless Assignor from any liability, damages, causes
of action, expenses and attorneys’ fees incurred by Assignor by reason of the
failure of Assignee from and after the effective date hereof to fulfill, perform
and discharge all of the various commitments, obligations and liabilities of
Assignor under and by virtue of the Existing Leases assigned hereunder,
including the return of security deposits, which arise on or after the effective
date hereof.  Notwithstanding the preceding sentence, with respect to the
Medical Edge Lease, Assignee agrees (a) to assume, fulfill, perform and
discharge all the various commitments, obligations and liabilities of Assignor
under such Medical Edge Lease regardless of whether same accrue before or after
the date hereof, and (b) to defend, indemnify and hold harmless Assignor from
any liability, damages, causes of action, expenses and attorneys’ fees incurred
by Assignor by reason of the failure of Assignee to fulfill, perform and
discharge all of the various commitments, obligations and liabilities of
Assignor under and by virtue of the Medical Edge, whether accruing before or
after the date hereof.

IN WITNESS WHEREOF, this Acceptance has been executed to be effective as of the
      day of           , 20     .

ASSIGNEE

 

 

 

MEDICAL EDGE HEALTHCARE GROUP, INC.,

 

a Texas corporation

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

THE STATE OF TEXAS

 

§

 

 

 

§

 

COUNTY OF DALLAS

 

§

 

 

This instrument was acknowledged before me on the       day of           ,
20     , by           ,            of           , a                     , on
behalf of said           .

 

 

Notary Public

 

E-3


--------------------------------------------------------------------------------


EXHIBIT F

ASSIGNMENT AND ASSUMPTION OF INTANGIBLE PROPERTY
AND OTHER RIGHTS

THE STATE OF TEXAS

 

§

 

 

 

 

§

KNOW ALL MEN BY THESE PRESENTS:

COUNTY OF DALLAS

 

§

 

 

 

FOR VALUE RECEIVED, BEHRINGER HARVARD NORTHPOINT I LP, a Texas limited
partnership (“Assignor”) hereby conveys, assigns, transfers, and sets over unto
MEDICAL EDGE HEALTHCARE GROUP, INC., a Texas corporation (“Assignee”), all the
right, title and interest of Assignor in and to any and all intangible property
owned by Assignor and used in connection with the real estate described on
Exhibit A attached hereto and made a part hereof, and the buildings and
improvements located thereon (“Property”), including without limitation, the
right, if any, to use the name Northpoint Office Building” (specifically
excluding, however the name “Behringer Harvard”, any derivative thereof or any
name which includes the name “Behringer Harvard’ or any derivative thereof), all
plans and specifications in the possession of Assignor which were prepared in
connection with any of the Property, all assignable licenses, permits and
warranties now in effect with respect to the Property, all assignable written
contracts and commitments as set forth on Exhibit B attached hereto and made a
part hereof (the “Contracts”), but excluding cash on hand and in bank and escrow
accounts, and further excluding any furniture, furnishings, fixtures, business
equipment or articles of personal property belonging to tenants occupying the
Property or otherwise excluded pursuant to Tenant Estoppel Certificates executed
by such tenants in accordance with that certain Purchase Agreement between
Assignor, as seller, and Assignee, as purchaser, dated                     , for
the sale and purchase of the Property.

Assignor agrees to defend, indemnify and hold harmless Assignee from Assignor’s
failure to fulfill, perform and discharge all of the various commitments,
obligations and liabilities of Assignor under and by virtue of the Contracts
assigned hereunder arising prior to the effective date hereof.

This Assignment shall be binding upon and shall inure to the benefit of
Assignor, Assignee and their respective successors and assigns.

IN WITNESS WHEREOF, Assignor has executed this Assignment and Assumption of
Intangible Property and Other Rights to be effective as of the       day of
          , 20     .

 

BEHRINGER HARVARD NORTHPOINT I LP,

 

a Texas limited partnership

 

 

 

By:

Behringer Harvard Northpoint I GP, LLC,

 

 

a Texas limited liability company,

 

 

its General Partner

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

F-1


--------------------------------------------------------------------------------




ACCEPTANCE

Assignee hereby accepts the foregoing Assignment and Assumption of Intangible
Property and Other Rights and agrees to become responsible for and assume,
fulfill, perform, discharge and observe all obligations, covenants, conditions
and provisions accruing or arising from and after the date hereof with respect
to the above-described property, and does hereby agree to defend, indemnify and
hold harmless Assignor from any liability, damages, causes of action, expenses
and attorneys’ fees incurred by Assignor by reason of the failure of the
undersigned from and after the date hereof to fulfill, perform, discharge and
observe all of the various obligations, covenants, conditions and provisions
with respect to the above-described property.

IN WITNESS WHEREOF, this Acceptance has been executed by Assignee to be
effective as of the       day of                     , 20     .

 

MEDICAL EDGE HEALTHCARE GROUP, INC.,

 

a Texas corporation

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

F-2


--------------------------------------------------------------------------------


EXHIBIT G

NOTICE OF PURCHASE AND LEASE ASSIGNMENT TO TENANTS

          , 20     

[Name and Address of Tenant]

Re:  Sale of           

Gentlemen:

Please be advised that Medical Edge Healthcare Group, Inc., a Texas corporation
(“Purchaser”) has purchased the captioned property, in which you occupy space as
a tenant pursuant to a lease dated                 , 20      (the “Lease”), from
Behringer Harvard Northpoint I LP, a Texas limited partnership (“Behringer
Harvard”), the previous owner thereof.  In connection with such purchase,
Behringer Harvard has assigned its interest as landlord in the Lease to
Purchaser and has transferred your security deposit in the amount of $          
(the “Security Deposit”) to Purchaser.  Purchaser specifically acknowledges the
receipt of and responsibility for the Security Deposit, the intent of Purchaser
and Behringer Harvard being to relieve Behringer Harvard of any liability for
the return of the Security Deposit.

All rental and other payments that become due subsequent to the date hereof
should be payable to                      and should be addressed as follows:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

In addition, all notices from you to the landlord concerning any matter relating
to your tenancy should be sent to                      at the address above.

 

Very truly yours,

 

 

 

 

 

 

,

 

a

 

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

G-1


--------------------------------------------------------------------------------




 

BEHRINGER HARVARD NORTHPOINT I LP,

 

a Texas limited partnership

 

 

 

By:

Behringer Harvard Northpoint I GP, LLC

 

 

a Texas limited liability company,

 

 

its General Partner

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

G-2


--------------------------------------------------------------------------------


EXHIBIT H

FIRPTA AFFIDAVIT

THE STATE OF TEXAS

 

§

 

 

§

COUNTY OF DALLAS

 

§

 

Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person. 
To inform Medical Edge Healthcare Group, Inc., a Texas corporation
(Transferee”), that withholding of tax is not required upon the disposition of a
U.S. real property interest by Behringer Harvard Northpoint I LP, a Texas
limited partnership (“Transferor”), the undersigned hereby certifies as follows:

1.             Transferor is not a foreign corporation, foreign partnership,
foreign trust or foreign estate (as those terms are defined in the Internal
Revenue Code and Income Tax Regulations);

2.             Transferor’s U.S.  employer identification number is: 
#71-0897613;

3.             Transferor’s office address is 15601 North Dallas Parkway, Suite
600, Addison, Texas 75001.

Transferor understands that this certification may be disclosed to the Internal
Revenue Service by the Transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.

Under penalties of perjury, the undersigned, in the capacity set forth below,
hereby declares that he has examined this certification and to the best of his
knowledge and belief it is true, correct, and complete, and the undersigned
further declares that he has authority to sign this document in such capacity.

EXECUTED to be effective as of the       day of           , 20     .

BEHRINGER HARVARD NORTHPOINT I LP,

 

a Texas limited partnership

 

 

 

By:

Behringer Harvard Northpoint I GP, LLC

 

 

a Texas limited liability company,

 

 

its General Partner

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

H-1


--------------------------------------------------------------------------------




 

THE STATE OF TEXAS

 

§

 

 

§

COUNTY OF DALLAS

 

§

 

This instrument was acknowledged before me on the       day of
                    , 20     , by                         ,            of
Behringer Harvard Northpoint I GP, LLC, a Texas limited liability company, the
General Partner of Behringer Harvard Northpoint I LP, a Texas limited
partnership, on behalf of said limited partnership.

 

 

Notary Public

 

H-2


--------------------------------------------------------------------------------


EXHIBIT I

AGREEMENT REGARDING DISCLAIMERS

This Agreement Regarding Disclaimers (this “Agreement”) is made to be effective
as of the       day of                     , 20     , by Medical Edge Healthcare
Group, Inc., a Texas corporation (“Purchaser”), for the benefit of Behringer
Harvard Northpoint I LP, a Texas limited partnership (“Seller”).

RECITALS

A.            Seller and Purchaser executed that certain Purchase Agreement
(herein so called) dated to be effective as of                             
regarding the sale and purchase of certain property more specifically described
therein (the “Property”).

B.            The Purchase Agreement requires that at Closing (as defined in the
Purchase Agreement) Purchaser and its counsel shall execute this Agreement;

NOW THEREFORE, Purchaser does hereby confirm and agree as follows:

1.             No Reliance.  Purchaser acknowledges and agrees that Purchaser
has had ample opportunity to review documents concerning the Property and to
conduct physical inspections of the Property, including specifically, without
limitation, inspections regarding the environmental condition of the Property,
the structural condition of the Property, and the compliance of the Property
with the Americans with Disabilities Act of 1990, 42 U.S.C. §12101 et seq. 
Purchaser hereby represents, warrants and agrees that (a) Purchaser has examined
the Property and is familiar with the physical condition thereof and has
conducted such investigations of the Property (including without limitation the
environmental condition thereof) as Purchaser has deemed necessary to satisfy
itself as to the condition of the Property and the existence or nonexistence, or
curative action to be taken with respect to, any hazardous or toxic substances
on or discharged from the Property, (b) except as expressly set forth in Section
5.1 of the Purchase Agreement and in any document executed by Seller at the
Closing, neither Seller nor Broker (as defined in the Purchase Agreement), nor
any affiliate, agent, officer, employee or representative of any of the
foregoing has made any verbal or written representations, warranties, promises
or guarantees whatsoever to Purchaser, express or implied, and in particular,
that no such representations, warranties, guarantees or promises have been made
with respect to the physical condition, operation, or any other matter or thing
affecting or related to the Property or the offering or sale of the Property,
and (c) except as expressly set forth in Section 5.1 of the Purchase Agreement
and in any document executed by Seller at the Closing, Purchaser has not relied
upon any representations, warranties, guarantees or promises or upon any
statements made or any information provided concerning the Property provided or
made by Seller or Broker, or their respective agents and representatives, and
Purchaser has elected to purchase the Property after having made and relied
solely on its own independent investigation, inspection, analysis, appraisal and
evaluation of the Property and the facts and circumstances related thereto. 
Without limiting the generality of the foregoing, Purchaser acknowledges and
agrees that, except as expressly set forth in Section 5.1 of the Purchase
Agreement and in any document executed by Seller at the Closing, neither Seller
nor Broker has any obligation to disclose to Purchaser, and shall have no
liability for its failure to disclose to Purchaser, any information known to it
relating to the Property.  Purchaser acknowledges and agrees that, except as
expressly set forth in Section 5.1 of the Purchase Agreement and in any document
executed by Seller at the Closing, all materials, data and information delivered
to Purchaser by or through Seller or Broker in connection with the transaction
contemplated herein have been provided to Purchaser as a convenience only and
that any reliance on or use of such materials, data or information by Purchaser
shall be at the sole risk of Purchaser.

I-1


--------------------------------------------------------------------------------




2.             Disclaimers.  PURCHASER ACKNOWLEDGES AND AGREES THAT THE PREMISES
HAVE BEEN SOLD AND CONVEYED TO PURCHASER AND PURCHASER HAS ACCEPTED THE PREMISES
“AS IS, WHERE IS, WITH ALL FAULTS”. EXCEPT FOR THE REPRESENTATIONS AND
WARRANTIES SET FORTH IN SECTION 5.1 OF THE PURCHASE AGREEMENT, THE LIMITED
WARRANTY OF TITLE EXPRESSLY SET FORTH IN THE DEED FROM SELLER TO PURCHASER, AND
IN ANY DOCUMENT EXECUTED BY SELLER AT THE CLOSING, SELLER HEREBY EXPRESSLY
DISCLAIMS ANY AND ALL REPRESENTATIONS AND WARRANTIES OF ANY KIND OR CHARACTER,
EXPRESS OR IMPLIED, WITH RESPECT TO THE PREMISES.  WITHOUT LIMITING THE
GENERALITY OF THE PRECEDING SENTENCE OR ANY OTHER DISCLAIMER SET FORTH HEREIN,
SELLER AND PURCHASER HEREBY AGREE THAT SELLER HAS NOT MADE AND IS NOT MAKING ANY
REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, WRITTEN OR ORAL, AS TO (A)
THE NATURE OR CONDITION, PHYSICAL OR OTHERWISE, OF THE PREMISES OR ANY ASPECT
THEREOF, INCLUDING, WITHOUT LIMITATION, ANY WARRANTIES OF HABITABILITY,
SUITABILITY, MERCHANTABILITY, OR FITNESS FOR A PARTICULAR USE OR PURPOSE, (B)
THE NATURE OR QUALITY OF CONSTRUCTION, STRUCTURAL DESIGN OR ENGINEERING OF THE
IMPROVEMENTS OR THE STATE OF REPAIR OR LACK OR REPAIR OF ANY OF THE
IMPROVEMENTS, (C) THE QUALITY OF THE LABOR OR MATERIALS INCLUDED IN THE
IMPROVEMENTS, (D) THE SOIL CONDITIONS, DRAINAGE CONDITIONS, TOPOGRAPHICAL
FEATURES, ACCESS TO PUBLIC RIGHTS-OF-WAY, AVAILABILITY OF UTILITIES OR OTHER
CONDITIONS OR CIRCUMSTANCES WHICH AFFECT OR MAY AFFECT THE PREMISES OR ANY USE
TO WHICH PURCHASER MAY PUT THE PREMISES, (E) ANY CONDITIONS AT OR WHICH AFFECT
OR MAY AFFECT THE PREMISES WITH RESPECT TO ANY PARTICULAR PURPOSE, USE,
DEVELOPMENT POTENTIAL OR OTHERWISE, (F) THE AREA, SIZE, SHAPE, CONFIGURATION,
LOCATION, CAPACITY, QUANTITY, QUALITY, CASH FLOW, EXPENSES, VALUE, MAKE, MODEL,
COMPOSITION, AUTHENTICITY OR AMOUNT OF THE PREMISES OR ANY PART THEREOF, (G)
EXCEPT FOR THE LIMITED WARRANTY OF TITLE EXPRESSLY SET FORTH IN THE DEED, THE
NATURE OR EXTENT OF TITLE TO THE PREMISES, OR ANY EASEMENT, RIGHT-OF-WAY, LEASE,
POSSESSION, LIEN, ENCUMBRANCE, LICENSE, RESERVATION, CONTRACT, CONDITION OR
OTHERWISE THAT MAY AFFECT TITLE TO THE PREMISES, (I) ANY ENVIRONMENTAL,
GEOLOGICAL, METEOROLOGICAL, STRUCTURAL, OR OTHER CONDITION OR HAZARD OR THE
ABSENCE THEREOF HERETOFORE, NOW OR HEREAFTER AFFECTING IN ANY MANNER THE
PREMISES, INCLUDING BUT NOT LIMITED TO, THE ABSENCE OF ASBESTOS OR ANY
ENVIRONMENTALLY HAZARDOUS SUBSTANCE ON, IN, UNDER OR ADJACENT TO THE PREMISES,
(I) THE COMPLIANCE OF THE PREMISES OR THE OPERATION OR USE OF THE PREMISES WITH
ANY APPLICABLE RESTRICTIVE COVENANTS, OR WITH ANY LAWS, ORDINANCES OR
REGULATIONS OF ANY GOVERNMENTAL BODY (INCLUDING SPECIFICALLY, WITHOUT
LIMITATION, ANY ZONING LAWS OR REGULATIONS, ANY BUILDING CODES, ANY
ENVIRONMENTAL LAWS, AND THE AMERICANS WITH DISABILITIES ACT OF 1990, 42 U.S.C.
12101 ET SEQ.   UPON CLOSING, PURCHASER SHALL ASSUME THE RISK THAT ADVERSE
MATTERS, INCLUDING BUT NOT LIMITED TO, VIOLATIONS OF ANY APPLICABLE LAWS,
CONSTRUCTION DEFECTS, AND ADVERSE PHYSICAL AND ENVIRONMENTAL CONDITIONS, MAY NOT
HAVE BEEN REVEALED BY PURCHASER’S INVESTIGATIONS, AND PURCHASER, UPON CLOSING,
SHALL BE DEEMED TO HAVE WAIVED, RELINQUISHED AND RELEASED SELLER FROM AND
AGAINST ANY AND ALL CLAIMS, DEMANDS, CAUSES OF ACTION (INCLUDING CAUSES OF
ACTION IN TORT), LOSSES, DAMAGES, LIABILITIES, COSTS AND EXPENSES (INCLUDING
ATTORNEYS’ FEES AND COURT COSTS) OF ANY AND EVERY KIND OR CHARACTER, KNOWN OR
UNKNOWN, WHICH PURCHASER MIGHT HAVE ASSERTED OR ALLEGED AGAINST SELLER AT ANY
TIME BY REASON OF OR ARISING OUT OF ANY VIOLATIONS OF

I-2


--------------------------------------------------------------------------------




ANY APPLICABLE LAWS (INCLUDING ANY ENVIRONMENTAL LAWS), CONSTRUCTION DEFECTS,
PHYSICAL CONDITIONS, AND ANY AND ALL OTHER ACTS, OMISSIONS, EVENTS,
CIRCUMSTANCES OR MATTERS REGARDING THE PREMISES.  PURCHASER AGREES THAT SHOULD
ANY WORK BE REQUIRED TO PUT THE PREMISES IN COMPLIANCE WITH ANY APPLICABLE LAWS,
OR SHOULD ANY CLEANUP, REMEDIATION OR REMOVAL OF HAZARDOUS SUBSTANCES OR OTHER
ENVIRONMENTAL CONDITIONS ON THE PREMISES BE REQUIRED UNDER APPLICABLE LAW AFTER
THE DATE OF CLOSING DURING PURCHASER’S OWNERSHIP OF THE PREMISES, SUCH WORK,
CLEAN-UP, REMOVAL OR REMEDIATION SHALL BE THE RESPONSIBILITY OF AND SHALL BE
PERFORMED AT THE SOLE COST AND EXPENSE OF PURCHASER.

3.             DTPA Waiver.  Purchaser acknowledges and agrees, on its own
behalf and on behalf of its assigns and successors, that the Texas Deceptive
Trade Practices — Consumer Protection Act, Subchapter E of Chapter 17 of the
Texas Business and Commerce Code (the “DTPA”), is not applicable to this
transaction.  Accordingly, Purchaser’s rights and remedies with respect to this
transaction, and with respect to all acts or practices of the other, past,
present or future, in connection with this transaction, shall be governed by
legal principles other than the DTPA.  In furtherance of the foregoing, Seller
and Purchaser agree as follows:

(a)           Purchaser represents that it is a business consumer and that it is
acquiring the Property for commercial or business use.  Purchaser further
represents that it has knowledge and experience in financial and business
matters that enable it to evaluate the merits and risks of the business
transaction that is the subject of the Purchase Agreement (including the
acquisition of the Property).  Purchaser also represents that it is not in a
significantly disparate bargaining position in relation to Seller.

(b)           Purchaser represents that it has been represented by legal counsel
in seeking or acquiring the Property and that the transaction contemplated by
the Purchase Agreement does not involve the purchase or lease of a family
residence occupied or to be occupied as the residence of Purchaser. 
Concurrently with the execution of this Agreement, Purchaser shall cause its
legal counsel to sign a copy of this Agreement in the space provided below for
the purpose of complying with Section 17.42(a)(3) of the DTPA.

(c)           Purchaser agrees, on its own behalf and on behalf of its assigns
and successors, that all of its rights and remedies under the DTPA are WAIVED
AND RELEASED, including specifically, without limitation, all rights and
remedies resulting from or arising out of any and all acts or practices of
Seller in connection with the business transaction that is the subject of the
Purchase Agreement (including the acquisition of the Property) whether such acts
or practices occur before or after the execution of this Agreement; provided,
however, notwithstanding anything to the contrary herein, in accordance with
Section 17.42 of the DTPA, Purchaser does not waive Section 17.555 of the DTPA.

4.             Survival of Disclaimers.  Seller and Purchaser agree that the
provisions of this Agreement shall survive Closing.

I-3


--------------------------------------------------------------------------------




 

MEDICAL EDGE HEALTHCARE GROUP, INC.,

 

a Texas corporation

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

I-4


--------------------------------------------------------------------------------


EXHIBIT J-1

CENTEX HOMES ESTOPPEL CERTIFICATE

To:          Behringer Harvard Northpoint I LP (“Landlord”)

The Purchaser of the Premises described below from Behringer Harvard Northpoint
I LP (the “Purchaser”)

1.             Definitions.  The following terms have the following meanings:

(a)           “Lease” means the following described lease:

(i)            Office Lease Agreement by and between Texas Health Choice, LC as
“Landlord” and Centex Homes as “Tenant” dated August 1, 2000.

(ii)           First Amendment to Office Lease Agreement by and between Texas
Health Choice, LC as “Landlord” and Centex Homes as “Tenant” dated December 20,
2001.

(iii)          Second Amendment to Office Lease Agreement by and between Texas
Health Choice, LC as “Landlord” and Centex Homes as “Tenant” dated September 30,
2002.

(iv)          Third Amendment to Office Lease Agreement by and between
Northpoint Office Partners, LP as “Landlord” and Centex Homes as “Tenant” dated
November 20, 2003.

(b)           “Premises” means the premises leased pursuant to the Lease.

(c)           “Sublease” means the Agreement by and between Centex Homes as
“Sublessor” and Medical Edge Healthcare Group, Inc. as “Sublessee” dated March
31, 2005.

(d)           “Subleased Premises” means the premises leased pursuant to the
Sublease.

(e)           “Subtenant” means Medical Edge Healthcare Group, Inc.

2.             Certification.  Centex Homes, a Nevada general partnership
(“Tenant”), hereby certifies and represents to Landlord and Purchaser that:

(a)           Tenant has accepted the Premises.

(b)           The Lease has not been modified or amended except for the
amendments described in paragraph 1(a)(ii) through paragraph 1(a)(iv) above.  A
true and correct copy of the Lease is attached hereto as Exhibit I.  The
Sublease has not been modified or amended.  A true and correct copy of the
Sublease is attached hereto as Exhibit II.

J-1-1


--------------------------------------------------------------------------------




(c)           To the best of Tenant’s knowledge, all of Landlord’s obligations
under the Lease have been performed in all material respects to the satisfaction
of Tenant.  Tenant has not materially failed to perform an obligation of Tenant
under the Lease, and to Tenant’s knowledge, Landlord has not materially failed
to perform an obligation of Landlord under the Lease.

(d)           To the best of Tenant’s knowledge, all of Subtenant’s obligations
under the Sublease have been performed in all material respects to the
satisfaction of Tenant.  Tenant has not materially failed to perform an
obligation of Tenant under the Sublease, and to Tenant’s knowledge, Sublessee
has not materially failed to perform an obligation of Sublessee under the
Sublease.

(e)           No rent has been prepaid more than thirty days in advance of its
due date.

(f)            To the best of Tenant’s knowledge, Tenant has no claim of offset
against the Basic Rent or other amounts payable by Tenant under the Lease.

(g)           The next payment of Basic Rent payable by Tenant is due on
                          , 200   .

(h)           There are no written or oral agreements between Landlord and
Tenant with respect to the Lease or the Premises except as set forth in the
Lease.

(i)            There are no written or oral agreements written between Tenant
and Subtenant with respect to the Sublease or the Subleased Premises except as
set forth in the Sublease.

(j)            Tenant does not have any security deposit placed with Landlord
under the Lease.

3.             Reliance.  Tenant acknowledges and agrees that Landlord and
Purchaser are each relying on Tenant’s representations in this certificate.

(SIGNATURE ON NEXT PAGE)

J-1-2


--------------------------------------------------------------------------------




Dated this       day of                      , 2006.

CENTEX HOMES, a Nevada general partnership

 

 

 

By:

 

 

 

 

 

 

 

 

 

,

 

 

 

 

 

 

its

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Authorized Representative

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Printed Name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Title

 

 

J-1-3


--------------------------------------------------------------------------------


EXHIBIT J-2

FRESH MARKET DELI ESTOPPEL CERTIFICATE

To:          Behringer Harvard Northpoint I LP (“Landlord”)

The Purchaser of the Premises described below from Behringer Harvard Northpoint
I LP (the “Purchaser”)

1.             Definitions.  The following terms have the following meanings:

(a)           “Lease” means the following described lease:

(i)            Lease by and between Kaiser Foundation Health Plan of Texas as
“Landlord” and Jal B. Godiwalla and Soonu J. Godiwalla dba Northpoint Fresh
Market Deli as “Tenant” dated February 21, 1992.

(ii)           First Amendment to Lease Agreement by and between Northpoint
Office Partners, LP as “Landlord” and Soonu J. Godiwalla dba Northpoint Fresh
Market Deli as “Tenant” dated May 10, 2004.

(b)           “Premises” means the premises leased pursuant to the Lease.

2.             Certification.  Jal B. Godiwalla and Soonu J. Godiwalla
(“Tenant”), each hereby certifies and represents to Landlord and Purchaser that:

(a)           Tenant has accepted the Premises.

(b)           The Lease has not been modified or amended except for the
amendment described in paragraph 1(a)(ii) above.  A true and correct copy of the
Lease is attached hereto as Exhibit I.

(c)           All of Landlord’s obligations under the Lease have been performed
to the satisfaction of Tenant.  Neither Landlord nor Tenant is in default in the
performance of the Lease.

(e)           No rent has been prepaid more than thirty days in advance of its
due date.

(f)            Tenant has no claim of offset against the Basic Rent or other
amounts payable by Tenant under the Lease.

(g)           The next payment of rent payable by Tenant is due on
                          , 200   .

(h)           There are no written or oral agreements between Landlord and
Tenant with respect to the Lease or the Premises except as set forth in the
Lease.

J-2-1


--------------------------------------------------------------------------------




(i)            Tenant has a security deposit of $980.25 paid to Landlord under
the Lease.

3.             Reliance.  Tenant acknowledges and agrees that Landlord and
Purchaser are each relying on Tenant’s representations in this certificate.

Dated this       day of               , 2006.

 

 

 

Jal B. Godiwalla

 

 

 

 

 

 

 

 

 

 

 

Soonu J. Godiwalla

 

 

J-2-2


--------------------------------------------------------------------------------


EXHIBIT K

SELLER CERTIFICATE

The undersigned, Behringer Harvard Northpoint I LP, a Texas limited partnership
(“Behringer Harvard”), understands that Medical Edge Healthcare Group, Inc., a
Texas corporation (“Medical Edge”), intends to acquire by purchase from
Behringer Harvard all of the right, title and interest of Behringer Harvard as
landlord or lessor in and to that certain Lease dated February 21, 1992, with
Jal B. Godiwalla and Soonu J. Godiwalla dba Northpoint Fresh Market Deli as
tenant or lessee thereunder, as amended by that certain First Amendment to Lease
Agreement dated May 10, 2004 (together, the “Deli Lease”); and

Behringer Harvard hereby certifies to Purchaser that, to the actual knowledge of
Behringer Harvard:

(a)           Behringer Harvard is the current landlord under the Deli Lease;

(b)           the Deli Lease is in full force and effect on the date hereof;

(c)           attached hereto as Exhibit A and made a part hereof for all
purposes is a true and correct copy of the Deli Lease;

(d)           other than as set forth in the attached Exhibit A, the Deli Lease
has not been modified or amended in any respect, and there are no written
agreements pertaining to the Deli Lease other than those set forth in the
attached Exhibit A; and

(e)           except as may have been previously disclosed to Purchaser in
writing prior to the date hereof, Behringer Harvard has not received written
notice from any tenant or lessee of any material default by Behringer Harvard
under the Deli Lease which has not been cured, and Behringer Harvard has not
sent written notice to any tenant or lessee of any material default under the
Deli Lease which has not been cured.

The foregoing certifications are made to the actual knowledge of Behringer
Harvard, as the phrase “actual knowledge” is defined in that certain Purchase
Agreement dated as of October    , 2006 executed between Behringer Harvard and
Medical Edge.  Further, the foregoing certifications are subject to the
limitations set forth in Section 5.5 of said Purchase Agreement.

BEHRINGER HARVARD NORTHPOINT I
LP, a Texas limited partnership

 

 

 

By:

Behringer Harvard Northpoint I GP,
LLC, a Texas limited liability company,

 

 

its General Partner

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

K-1


--------------------------------------------------------------------------------


EXHIBIT L

CERTIFICATE

This Certificate is executed by Behringer Harvard Northpoint I LP (“Seller’) to
Medical Edge Healthcare Group, Inc., a Texas corporation (“Purchaser”) pursuant
to Section 4.3 of that certain Purchase Agreement dated October     , 2006 (the
“Purchase Agreement”) between Seller and Purchaser relating to the sale and
purchase of the Northpoint Office Building in Dallas County, Texas.

Seller hereby certifies to Purchaser that all representations and warranties of
Seller made in Section 5.1 of the Purchase Agreement are accurate as of the date
of this Certificate, except for any changes thereto as permitted by the Purchase
Agreement.  Seller hereby restates such representations and warranties.

The foregoing certifications are made to the actual knowledge of Behringer
Harvard, as the phrase “actual knowledge” is defined in that certain Purchase
Agreement.

BEHRINGER HARVARD NORTHPOINT I
LP, a Texas limited partnership

 

 

 

By:

Behringer Harvard Northpoint I GP,
LLC, a Texas limited liability company,

 

 

its General Partner

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

L-1


--------------------------------------------------------------------------------




SCHEDULE 5.1(C)

LEASES

·                  Lease by and between Kaiser Foundation Health Plan of Texas
as “Landlord” and Jal B. Godiwalla and Soonu J. Godiwalla dba Northpoint Fresh
Market Deli as “Tenant” dated February 21, 1992.

First Amendment to Lease Agreement by and between Northpoint Office Partners, LP
as “Landlord” and Soonu J. Godiwalla dba Northpoint Fresh Market Deli as
“Tenant” dated May 10, 2004.

·                  Office Lease Agreement by and between Texas Health Choice, LC
as “Landlord” and Centex Homes as “Tenant” dated August 1, 2000.

First Amendment to Office Lease Agreement by and between Texas Health Choice, LC
as “Landlord” and Centex Homes as “Tenant” dated December 20, 2001.

Second Amendment to Office Lease Agreement by and between Texas Health Choice,
LC as “Landlord” and Centex Homes as “Tenant” dated September 30, 2002.

Third Amendment to Office Lease Agreement by and between Northpoint Office
Partners, LP as “Landlord” and Centex Homes as “Tenant” dated November 20, 2003.

·                  Office Lease Agreement by and between Texas Health Choice, LC
as “Landlord” and Medical Edge Healthcare Group, Inc. as “Tenant” dated
September 19, 2000.

Second Amendment to Lease by and between Texas Health Choice, LC as “Landlord”
and Medical Edge Healthcare Group, Inc. as “Tenant” dated January 4, 2001.

First Amendment to Lease by and between Texas Health Choice, LC as “Landlord”
and Medical Edge Healthcare Group, Inc. as “Tenant” dated November 15, 2001.

Third Amendment to Lease Agreement by and between Northpoint Office Partners, LP
as “Successor to Landlord” and Medical Edge Healthcare Group, Inc. as “Tenant”
dated November 26, 2002.

Fourth Amendment to Lease Agreement by and between Northpoint Office Partners,
LP as “Successor to Landlord” and Medical Edge Healthcare Group, Inc. as
“Tenant” dated October 31, 2003.

Fifth Amendment to Lease Agreement by and between Northpoint Office Partners, LP
as “Successor to Landlord” and Medical Edge Healthcare Group, Inc. as “Tenant”
dated March 30, 2004.

Sublease Agreement by and between Centex Homes as “Sublessor” and Medical Edge
Healthcare Group, Inc. as “Sublessee” dated March 31, 2005.

L-2


--------------------------------------------------------------------------------